UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05498) Exact name of registrant as specified in charter: Putnam Master Intermediate Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2009 Date of reporting period: October 1, 2008 - September 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: A BALANCED APPROACH Since 1937, when George Putnam created a diverse mix of stocks and bonds in a single, professionally managed portfolio, Putnam has championed the balanced approach. A WORLD OF INVESTING Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios to suit a range of financial goals. A COMMITMENT TO EXCELLENCE Our portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in the value of experienced financial advice, in providing exemplary service, and in putting clients first in all we do. Putnam Master Intermediate Income Trust Annual report 9 | 30 | 09 Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Interview with your funds portfolio manager 5 Your funds performance 8 Terms and definitions 9 Trustee approval of management contract 10 Other information for shareholders 13 Financial statements 14 Federal tax information 57 Compliance certifications 57 Shareholder meeting results 57 About the Trustees 58 Officers 62 Message from the Trustees Dear Fellow Shareholder: The nearly 60% advance in the S&P 500 Index from March through September ranks as the most concentrated period of growth in the stock market since just after the Great Depression. Aggressive stimulus efforts by governments worldwide appear to have saved the financial system from collapse and helped foster this historic market rebound. Investors, however, should prepare for the possibility of this rapid ascent leveling off in coming quarters. The U.S. economy is improving, but headwinds remain. High public and private debt levels, as well as consumer spending held back by high unemployment and still-low housing prices, may result in a slower economic rebound. We are pleased to report that many Putnam mutual funds have delivered significantly better results over the past year. This reflects the intense efforts of an investment team infused with new talent, new leadership, and a determination to excel. Leading that team is industry veteran Walter C. Donovan, who joined Putnam in April of this year and oversees an investment organization strengthened by the arrival of several senior portfolio managers, research analysts, and traders. In another development, after several years of steady leadership, Charles E. Ed Haldeman, Jr. has stepped down as President of the Putnam Funds and as a member of the Board of Trustees of the Funds. Effective July 2009, Robert L. Reynolds, President and Chief Executive Officer of Putnam Investments and a Trustee of the Putnam Funds, replaced Mr. Haldeman as President of the Putnam Funds. We would like to take this opportunity to welcome new shareholders to the fund and to thank all our investors for your continued confidence in Putnam. Respectfully yours, About the fund Seeking broad diversification across bond markets When Putnam Master Intermediate Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. Lower-rated, higher-yielding corporate bonds were relatively new, having just been established in the late 1970s. Additionally, at the time of the funds launch, few investors were venturing outside the United States for fixed-income opportunities. The bond investment landscape has undergone a transformation in the two decades since. New sectors like mortgage- and asset-backed securities now make up a sizable portion of the U.S. investment-grade market. The high-yield corporate bond sector has also grown significantly. Outside the United States, the popularity of the euro has resulted in a large market of European government bonds. There are also growing opportunities to invest in the debt of emerging-market countries. The funds investment perspective has been broadened to keep pace with the market expansion over time. To respond to the markets increasing complexity, Putnams fixed-income group aligns teams of specialists with varied investment opportunities. Each team identifies compelling strategies within its area of expertise. The funds managers select from among these strategies, striving to systematically build a diversified portfolio that carefully balances risk and return. We believe the funds multi-strategy approach is well suited to the expanding opportunities of todays global bond marketplace. As different factors drive the performance of the various fixed-income sectors, the funds diversified strategy seeks to take advantage of changing market leadership in pursuit of high current income and relative stability of net asset value. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The use of derivatives involves special risks and may result in losses. The funds shares trade on a stock exchange at market prices, which may be lower than the funds net asset value. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end funds net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the funds assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand and may be higher or lower than the NAV. Putnam Master Intermediate Income Trust Putnam believes that building a diversified portfolio with multiple income-generating strategies is the best way to pursue your funds objectives. The funds portfolio is composed of a broad spectrum of government, credit, and securitized debt instruments. Weightings are shown as a percentage of the funds total investment portfolio. Allocations and holdings in each sector will vary over time. For more information on current fund holdings, see pages 1647. 2 3 Performance and portfolio snapshots Average annual total return (%) comparison as of 9/30/09 Data is historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 8 for additional performance information, including fund returns at market price. Index and Lipper results should be compared to fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV.  Liquidity has improved substantially throughout the credit markets.  D. William Kohli, Portfolio Manager, Putnam Master Intermediate Income Trust Credit qualities are shown as a percentage of portfolio value as of 9/30/09. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 4 Interview with your funds portfolio manager D. William Kohli Bill, how did Master Intermediate Income Trust perform during its most recent annual period? The fund posted a solid return and displayed strong performance for the past six months, overcoming the market turmoil of 2008. For the 12-month period ended September 30, 2009, the fund returned 13.32% at net asset value, versus a return of 11.46% for the more narrowly focused Barclays Capital Government/Credit Bond Index and a 13.39% return for the funds Lipper peer group. For the past six months ended September 30, the fund posted a 44.70% return. A year ago, the credit markets were in turmoil. What factors turned the markets around from their low point in late 2008? During the financial crisis last year, yield spreads, or differences in yield between credit instruments and safe-haven Treasuries, widened dramatically, as prices of many credit instruments plummeted. Following a wave of bad news concerning the U.S. housing market, the collapse of Bear Stearns, and the Lehman Brothers bankruptcy in 2008, the credit markets essentially seized up for a time, reducing credit access for businesses and individuals. This wave of events plunged the United States and all major European countries into severe recession. In response, the U.S. government took a number of actions to ease the crisis and restore global credit flows: The Fed [the Federal Reserve Board] lowered short-term rates in an effort to restart the economy. The Fed and U.S. Treasury also created a number of credit facilities designed to generate lending. In February, Congress approved a large stimulus package, and other federal initiatives, such as TALF [Term Asset-Backed Securities Loan Facility] and PPIP [Public-Private Investment Program] as well as the cash for clunkers automobile program, have worked to increase liquidity in credit markets and boost consumer spending to jumpstart the economy. The U.S. economy has begun to show signs of a turnaround, but unemployment continues to hover around 10%, and analysts have expressed concern over how the economy will fare once the governments massive interventions are removed. What has been your portfolio strategy over the past 12 months? Over the past year  and particularly in 2009  the fund has responded extremely well as we engaged in a wide variety Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 9/30/09. See the previous page and page 8 for additional fund performance information. Index descriptions can be found on page 9. 5 of strategies while looking forward to a gradual turnaround in fixed-income markets. Because strategies among major central banks around the world on how best to deal with the downturn have diverged somewhat over the past 12 months, the fund has strongly benefited from our decision regarding the term structure of interest rates, or the overall level of rates and/or the shape of the yield curve. Government policy intervention, net borrowing levels, quantitative easing, and artificially low central bank rates have opened up significant opportunities in term structure strategies, an area that has been relatively dormant for years. IN THE NEWS It is an interest rate for the record books. The Federal Reserve Board, which is responsible for implementing U.S. monetary policy, sets short-term interest rates through changes to the federal funds rate, the interest rate at which banks loan funds to other banks, usually on an overnight basis. Since December 2008, the federal funds rate has been resting at an all-time low of near 0% as the government works to restore liquidity to the credit market. The federal funds rate began at 1.13% in 1954 and hit a high of 22.36% in 1981. The Federal Reserve Bank of New York began experimenting in October with reverse repurchase agreements, which would, in effect, raise rates, but stressed that no inference should be drawn about the timing of monetary policy tightening. The fund also profited from our prior decision to position the portfolio for yield-curve steepening  a strategy based on our view that the yield curve will in fact continue to steepen, with longer-term yields rising as central banks keep short-term rates low and concern grows over government budget deficits and longer-term inflation. We also have an ongoing strategy of focusing on high-quality credit instruments that we believe carry minimal fundamental credit risk. Over the past two years, we have identified compelling opportunities among what we believed were severely undervalued securitized debt. These included commercial and residential mortgage-backed securities and collateralized mortgage obligations markets  particularly interest-only securities. While interest-only securities are highly sensitive to non-credit-related risks, including the risk of prepayment, we believed these risks were more than offset by the potential opportunities. At various points during the past two years, we have purchased large amounts of these securities, and these purchases have contributed substantially to performance. Master Intermediate Income Trust has the mandate to invest both in the United States and around the world, and across a broad spectrum of fixed-income securities, including Treasuries, as well as in securitized, investment-grade, and high-yield bonds. This ability to target the global bond marketplace Top holdings HOLDING (percent of funds net assets) COUPON (%) and MATURITY DATE Securitized sector Federal National Mortgage Association Pass-Through Certificates TBA (2.9%) 4.5%, 2039 Credit Suisse Mortgage Capital Certificates Ser. 07-C5, Class A3 (2.0%) 5.694%, 2040 Government National Mortgage Association Pass-Through Certificates TBA (1.9%) 4.5%, 2039 Government sector Argentina (Republic of) sr. unsec. unsub. bonds FRB (1.1%) 0.943%, 2012 Russia (Federation of) 144A unsec. unsub. bonds (0.6%) 5%, 2030 Venezuela (Republic of) unsec. notes (0.5%) 10.75%, 2013 Credit sector RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB (Russia) (0.9%) 6.97%, 2016 VTB Capital SA 144A sec. notes (Russia) (0.5%) 6.609%, 2012 VTB Capital SA 144A notes (Russia) (0.5%) 7.5%, 2011 This table shows the funds top holdings and the percentage of the funds net assets that each represented as of 9/30/09. Holdings will vary over time. 6 benefited the fund during the period. For example, the funds emerging-market investments in countries such as Argentina, Brazil, and Russia have contributed to returns as those countries have bounced back strongly from the severe downturn. With the rapid swings in the market over the past year, what have you done to dampen volatility and risk in the portfolio? In terms of portfolio positioning, we have increased exposure to collateralized mortgage obligations, which are benefiting from slow prepayment rates. In addition, we are holding more short-dated residential mortgage-backed securities, whose prices are more depressed than can be justified by mortgage market fundamentals, including foreclosure rates. In general, we have reduced risk by shortening duration, or interest-rate exposure, and diversifying exposures across much of the portfolio. With the intent of decreasing the funds price volatility, we have also reduced the overall level of commercial mortgage assets in the fund, shifting to short-duration commercial and residential mortgages. In the residential mortgage area, we have emphasized hybrid adjustable-rate mortgages. These are securities that combine features of both fixed-rate and adjustable-rate mortgages. We have also acquired Alt-A considered riskier than securities backed by prime mortgages but higher quality than securities backed by subprime mortgages  at what we feel are very depressed prices. Whats your outlook? We believe that the U.S. economys recovery from this severe recession will be muted, with economic progress curtailed by U.S. debt levels, lingering high unemployment rates, and weak housing prices. In contrast, the credit markets have rebounded from the depths of the crisis. For most credit issues, prices remain appealing, even if we factor in worst-case assumptions regarding mortgage defaults and the pace of economic recovery. Although bank lending remains weak, the markets for securitized debt such as commercial mortgage-backed securities have stabilized. Moreover, liquidity has improved substantially throughout the credit markets. In early October, Master Intermediate Income Trust increased its monthly dividend payment. What factors drove the increase? After the close of the period, on October 8, 2009, the Trustees of the Putnam Funds approved an $0.008 increase in the dividend of Master Intermediate Income Trust, from $0.045 to $0.053. This represents an 18% increase in the funds dividend and will boost the funds yield at NAV to roughly 10.55% (based on the October 8 NAV of $6.03 per share). The increase will be reflected in the next dividend, which has a record date of October 15 and a payable date of October 21. The committee approved raising the dividend because the fund significantly over-earned its distribution rate due to increased yield from asset-backed and commercial mortgage-backed securities. Putnam is currently estimating Master Intermediate Income Trust will pay an extra taxable income distribution of between 30 and 40 cents per share in December 2009 in addition to the dividend increase. Thank you, Bill, for your time and insights. Portfolio Manager D. William Kohli is Team Leader of Portfolio Construction at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Bill, your funds portfolio managers are Michael Atkin, Rob Bloemker, Kevin Murphy, and PaulScanlon. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 7 Your funds performance This section shows your funds performance for periods ended September 30, 2009, the end of its most recent fiscal year. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 9/30/09 NAV Market price Annual average 7.03% 6.71% Life of fund (since 4/29/88) 10 years 74.43 106.84 Annual average 5.72 7.54 5 years 20.75 29.01 Annual average 3.84 5.23 3 years 7.73 25.07 Annual average 2.51 7.74 1 year 13.32 24.66 Performance assumes reinvestment of distributions and does not account for taxes. Comparative index returns For periods ended 9/30/09 Barclays Capital Lipper Flexible Income Government/Credit Citigroup Non-U.S. World JPMorgan Global Funds (closed-end) Bond Index Government Bond Index High Yield Index category average* Annual average (life of fund) 7.41% 7.08%  6.79% 10 years 84.60 90.52 90.43% 63.56 Annual average 6.32 6.66 6.65 4.99 5 years 27.13 40.64 35.01 22.89 Annual average 4.92 7.06 6.19 4.20 3 years 19.94 33.65 17.47 11.42 Annual average 6.25 10.15 5.51 3.65 1 year 11.46 16.07 20.35 13.39 Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/09, there were 5, 5, 5, 4, and 2 funds, respectively, in this Lipper category.  The inception date of the JPMorgan Global High Yield Index was 12/31/93. Fund price and distribution information For the 12-month period ended 9/30/09 Distributions Number 12 Income $0.540 Capital gains  Total $0.540 Share value NAV Market price 9/30/08 $5.88 $5.39 9/30/09 5.94 5.99 Current yield (end of period) Current dividend rate* 9.09% 9.02% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. 8 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in thefund. Net asset value (NAV) is the value of all your funds assets, minus any liabilities, divided by the number of outstandingshares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York StockExchange. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Government/Credit Bond Index is an unmanaged index of U.S. Treasuries, agency securities, and investment-grade corporate bonds. BoA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Global High Yield Index is an unmanaged index of global high-yield fixed-income securities. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 9 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract, with respect to your fund, between Putnam Management and its affiliate, Putnam Investments Limited (PIL). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2009. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 67th percentile in management fees and in the 33rd percentile in total expenses as of December 31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees (as applicable) and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitive standards. Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented 10 an appropriate sharing of economies of scale at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds common share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Flexible Income Funds (closed-end)) for the one-year, three-year and five-year periods ended March 31, 2009 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 86th Three-year period 86th Five-year period 86th Over the one-year, three-year and five-year periods ended March 31, 2009, there were 6, 6 and 6 funds, respectively, in your funds Lipper peer group. Past performance is no guarantee of future results. The Trustees noted the disappointing performance for certain funds, as well as certain circumstances that may have contributed to that performance and the actions taken by Putnam Management to address these funds performance. The Trustees also considered the four broad initiatives that Putnam Management has implemented to improve its investment approach, to reduce the likelihood of fourth quartile results, and to deliver on its long-term investment goals. Specifically, Putnam Management has: 1. Increased accountability and reduced complexity in the portfolio management process for the Putnam equity funds by replacing a team management structure with a decision-making process that vests full authority and responsibility with individual portfolio managers; 2. Clarified Putnam Managements investment process by affirming a fundamental-driven approach to investing, with quantitative analysis providing additional input for investment decisions; 3. Strengthened Putnam Managements large-cap equity research capability by adding multiple new investment personnel to the team and by bringing U.S. and international research under common leadership; and 4. Realigned compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended March 31, 2009. The Trustees considered Putnam Managements belief that significant volatility and illiquidity in the markets contributed to the funds relative underperformance during these periods. In addition, the Trustees considered Putnam Managements decision to implement initiative 4 described above. The Trustees also considered Putnam Managements continued belief that the funds investment strategy and process are designed to produce attractive relative performance over longer periods, and noted improvements in the funds recent year-to-date performance as 11 of March 31, 2009 as the markets began to show signs of stabilizing. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of the investor servicing agreement with Putnam Fiduciary Trust Company, which agreement provides benefits to an affiliate of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 12 Other information for shareholders Important notice regarding share repurchase program In September 2009, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2009, up to 10% of the funds common shares outstanding as of October 7, 2009. Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidentiality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:30 a.m. to 8:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2009, Putnam employees had approximately $308,000,000 and the Trustees had approximately $40,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 13 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvest-ment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semian-nual report, the highlight table also includes the current reporting period. 14 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Master Intermediate Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Master Intermediate Income Trust (the fund), including the funds portfolio, as of September 30, 2009, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for ouropinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Master Intermediate Income Trust as of September 30, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 16, 2009 15 The funds portfolio 9/30/09 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $4,010,000 $3,007,500 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.837s, 2049 168,000 160,250 Ser. 07-2, Class A2, 5.634s, 2049 513,000 507,593 Ser. 07-1, Class A4, 5.451s, 2049 888,000 785,223 Ser. 05-6, Class A2, 5.165s, 2047 1,131,000 1,135,697 Ser. 07-5, Class XW, IO, 0.606s, 2051 112,594,871 1,902,853 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 163,000 65,151 Ser. 01-1, Class K, 6 1/8s, 2036 367,000 184,367 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.885s, 2036 2,740,765 1,617,051 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.243s, 2022 645,000 327,030 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 965,799 72,049 Ser. 07-1, Class S, IO, 2.477s, 2037 3,667,055 222,224 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 2,009,993 953,335 FRB Ser. 05-10, Class 25A1, 5.862s, 2036 1,379,675 724,330 FRB Ser. 06-6, Class 2A1, 5.82s, 2036 963,538 513,944 FRB Ser. 07-1, Class 21A1, 5.619s, 2047 1,386,542 721,002 Bear Stearns Alternate Trust II FRB Ser. 07-1, Class 1A1, 6.029s, 2047 4,627,174 2,596,821 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.452s, 2032 410,000 249,470 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.095s, 2050 62,396,111 508,578 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.182s, 2036 1,252,389 653,152 FRB Ser. 05-10, Class 1A5A, 5.837s, 2035 358,988 229,753 FRB Ser. 05-10, Class 1A4A, 5.728s, 2035 1,329,794 744,684 FRB Ser. 06-AR7, Class 2A2A, 5.607s, 2036 783,295 493,476 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.077s, 2044 36,485,300 180,997 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 05-F10A, Class A1, 0.343s, 2017 230,053 228,450 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 2,822,233 1,848,563 Ser. 06-J8, Class A4, 6s, 2037 2,125,624 1,211,606 Ser. 05-80CB, Class 2A1, 6s, 2036 1,797,990 1,325,456 FRB Ser. 07-HY4, Class 3A1, 5.812s, 2047 868,802 495,217 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,560,491 1,258,877 Ser. 07-8CB, Class A1, 5 1/2s, 2037 953,965 690,432 FRB Ser. 06-23CBC, Class 2A5, 0.646s, 2036 2,916,437 1,312,397 FRB Ser. 06-OC10, Class 2A2A, 0.426s, 2036 1,885,000 921,369 FRB Ser. 07-HY7C, Class A1, 0.386s, 2037 1,920,819 921,993 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.661s, 2035 $43,337 $30,336 FRB Ser. 06-HYB1, Class 1A1, 5.309s, 2036 271,640 134,197 FRB Ser. 05-HYB4, Class 2A1, 4.864s, 2035 4,201,577 2,520,946 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.626s, 2035 2,833,852 286,928 Ser. 06-R1, Class AS, IO, 5.61s, 2036 1,875,643 185,220 Ser. 05-R3, Class AS, IO, 5.557s, 2035 589,383 58,570 FRB Ser. 06-R2, Class AS, IO, 5.452s, 2036 2,685,849 260,192 Credit Suisse Mortgage Capital Certificates FRB Ser. 06-C3, Class A3, 6.02s, 2038 3,576,000 2,982,926 FRB Ser. 07-C4, Class A2, 6.003s, 2039 814,000 821,599 Ser. 07-1, Class 1A1A, 5.942s, 2037 532,273 320,056 Ser. 07-3, Class 1A1A, 5.837s, 2037 1,028,985 596,811 Ser. 07-C5, Class A3, 5.694s, 2040 8,400,000 7,611,374 Ser. 06-C4, Class A3, 5.467s, 2039 1,316,000 1,139,788 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class C, 0.846s, 2017 251,000 138,050 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 966,000 869,400 Ser. 02-CP5, Class M, 5 1/4s, 2035 354,000 27,355 FRB Ser. 05-TFLA, Class L, 2.093s, 2020 699,000 454,350 CWCapital Cobalt Ser. 06-C1, Class A2, 5.174s, 2048 1,374,000 1,372,144 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR3, Class A1, 0.436s, 2036 1,494,782 650,464 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.765s, 2031 2,617,032 56,307 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 286,492 229,194 European Loan Conduit 144A FRB Ser. 22A, Class D, 1.764s, 2014 (United Kingdom) F GBP 507,000 121,756 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.764s, 2014 (United Kingdom) F GBP 270,567 21,656 Fannie Mae IFB Ser. 06-62, Class PS, 38.423s, 2036 $570,222 851,780 IFB Ser. 05-74, Class CP, 23.847s, 2035 395,598 527,957 IFB Ser. 05-99, Class SA, 23.664s, 2035 457,159 600,470 IFB Ser. 05-95, Class OP, 19.595s, 2035 305,931 381,175 IFB Ser. 05-83, Class QP, 16.754s, 2034 165,020 196,578 IFB Ser. 03-44, Class SI, IO, 7.754s, 2033 1,604,655 265,832 IFB Ser. 06-90, Class SE, IO, 7.554s, 2036 1,964,295 345,582 IFB Ser. 08-7, Class SA, IO, 7.304s, 2038 4,052,315 597,352 IFB Ser. 05-113, Class AI, IO, 6.984s, 2036 616,479 97,176 16 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Fannie Mae IFB Ser. 06-125, Class SM, IO, 6.954s, 2037 $908,712 $113,780 IFB Ser. 06-43, Class SU, IO, 6.954s, 2036 328,187 42,559 IFB Ser. 06-24, Class QS, IO, 6.954s, 2036 844,420 131,822 IFB Ser. 06-79, Class DI, IO, 6.904s, 2036 1,583,072 207,559 IFB Ser. 06-60, Class SI, IO, 6.904s, 2036 2,963,918 405,019 IFB Ser. 06-60, Class UI, IO, 6.904s, 2036 498,947 72,470 IFB Ser. 04-24, Class CS, IO, 6.904s, 2034 316,119 45,349 IFB Ser. 03-130, Class BS, IO, 6.804s, 2033 1,957,952 252,944 IFB Ser. 03-34, Class WS, IO, 6.754s, 2029 1,835,210 196,698 IFB Ser. 08-20, Class SA, IO, 6.744s, 2038 516,996 65,484 IFB Ser. 08-41, Class S, IO, 6.554s, 2036 1,914,500 209,040 IFB Ser. 05-48, Class SM, IO, 6.554s, 2034 803,567 94,741 IFB Ser. 07-54, Class CI, IO, 6.514s, 2037 964,511 132,496 IFB Ser. 08-34, Class SM, IO, 6.504s, 2038 1,694,841 187,904 IFB Ser. 07-28, Class SE, IO, 6.504s, 2037 191,719 26,006 IFB Ser. 07-22, Class S, IO, 6.504s, 2037 13,688,063 1,661,868 IFB Ser. 07-24, Class SD, IO, 6.504s, 2037 773,248 89,635 IFB Ser. 06-79, Class SI, IO, 6.504s, 2036 530,495 61,175 IFB Ser. 05-90, Class GS, IO, 6.504s, 2035 133,754 17,915 IFB Ser. 05-90, Class SP, IO, 6.504s, 2035 534,147 57,706 IFB Ser. 05-12, Class SC, IO, 6.504s, 2035 654,467 80,580 IFB Ser. 05-18, Class SK, IO, 6.504s, 2035 134,688 12,732 IFB Ser. 07-30, Class IE, IO, 6.494s, 2037 2,455,536 374,690 IFB Ser. 06-123, Class CI, IO, 6.494s, 2037 1,890,058 233,328 IFB Ser. 05-45, Class EW, IO, 6.474s, 2035 513,333 62,298 IFB Ser. 06-126, Class CS, IO, 6.454s, 2037 1,335,180 175,353 IFB Ser. 06-31, Class SX, IO, 6.454s, 2036 1,973,682 292,596 IFB Ser. 06-33, Class JS, IO, 6.454s, 2036 585,437 71,565 IFB Ser. 06-36, Class SP, IO, 6.454s, 2036 886,016 100,539 IFB Ser. 06-22, Class QM, IO, 6.454s, 2036 121,659 17,888 IFB Ser. 06-23, Class SP, IO, 6.454s, 2036 935,294 120,728 IFB Ser. 06-16, Class SM, IO, 6.454s, 2036 1,854,823 280,006 IFB Ser. 05-95, Class CI, IO, 6.454s, 2035 1,080,194 149,121 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Fannie Mae IFB Ser. 05-84, Class SG, IO, 6.454s, 2035 $1,716,224 $227,091 IFB Ser. 05-57, Class NI, IO, 6.454s, 2035 434,452 57,958 IFB Ser. 06-3, Class SB, IO, 6.454s, 2035 4,962,239 689,602 IFB Ser. 05-29, Class SX, IO, 6.454s, 2035 714,984 87,355 IFB Ser. 05-57, Class DI, IO, 6.454s, 2035 765,811 84,774 IFB Ser. 04-92, Class S, IO, 6.454s, 2034 2,443,231 283,073 IFB Ser. 06-104, Class EI, IO, 6.444s, 2036 977,048 125,320 IFB Ser. 05-83, Class QI, IO, 6.444s, 2035 300,297 51,277 IFB Ser. 06-128, Class GS, IO, 6.434s, 2037 1,049,838 141,079 IFB Ser. 05-73, Class SD, IO, 6.434s, 2035 135,880 23,220 IFB Ser. 06-114, Class IS, IO, 6.404s, 2036 921,206 118,114 IFB Ser. 04-92, Class SQ, IO, 6.404s, 2034 1,052,181 140,073 IFB Ser. 06-115, Class IE, IO, 6.394s, 2036 733,228 92,897 IFB Ser. 06-117, Class SA, IO, 6.394s, 2036 1,106,491 141,636 IFB Ser. 06-109, Class SG, IO, 6.384s, 2036 277,715 29,456 IFB Ser. 06-109, Class SH, IO, 6.374s, 2036 922,135 140,567 IFB Ser. 06-111, Class SA, IO, 6.374s, 2036 6,000,827 751,664 IFB Ser. 06-103, Class SB, IO, 6.354s, 2036 337,005 40,566 IFB Ser. 06-43, Class SI, IO, 6.354s, 2036 1,947,400 231,468 IFB Ser. 06-48, Class QB, IO, 6.354s, 2036 1,276,417 140,878 IFB Ser. 06-50, Class IP, IO, 6.354s, 2036 5,315,802 741,209 IFB Ser. 06-8, Class JH, IO, 6.354s, 2036 3,664,832 470,784 IFB Ser. 05-122, Class SG, IO, 6.354s, 2035 857,000 108,728 IFB Ser. 05-122, Class SW, IO, 6.354s, 2035 1,052,330 127,837 IFB Ser. 06-101, Class SA, IO, 6.334s, 2036 2,340,071 269,927 IFB Ser. 06-92, Class LI, IO, 6.334s, 2036 1,089,963 143,593 IFB Ser. 06-99, Class AS, IO, 6.334s, 2036 311,530 36,761 IFB Ser. 06-17, Class SI, IO, 6.334s, 2036 858,823 99,976 IFB Ser. 06-98, Class SQ, IO, 6.324s, 2036 9,857,160 1,151,021 IFB Ser. 06-60, Class YI, IO, 6.324s, 2036 2,690,441 396,759 IFB Ser. 06-98, Class SB, IO, 6.304s, 2036 779,589 84,080 IFB Ser. 06-86, Class SB, IO, 6.304s, 2036 588,482 79,822 IFB Ser. 07-91, Class SA, IO, 6.264s, 2037 1,741,524 181,937 17 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Fannie Mae IFB Ser. 07-15, Class NI, IO, 6.254s, 2022 $1,640,224 $173,459 IFB Ser. 07-109, Class XI, IO, 6.204s, 2037 754,643 119,452 IFB Ser. 06-79, Class SH, IO, 6.204s, 2036 1,757,108 258,092 IFB Ser. 07-30, Class LI, IO, 6.194s, 2037 2,066,387 238,606 IFB Ser. 07-89, Class SA, IO, 6.184s, 2037 1,952,941 220,096 IFB Ser. 07-54, Class IA, IO, 6.164s, 2037 1,058,215 133,755 IFB Ser. 07-54, Class IB, IO, 6.164s, 2037 1,058,215 133,755 IFB Ser. 07-54, Class IC, IO, 6.164s, 2037 1,058,215 133,755 IFB Ser. 07-54, Class ID, IO, 6.164s, 2037 1,058,215 133,755 IFB Ser. 07-54, Class IE, IO, 6.164s, 2037 1,058,215 133,755 IFB Ser. 07-54, Class IF, IO, 6.164s, 2037 1,688,123 193,898 IFB Ser. 07-54, Class UI, IO, 6.164s, 2037 1,585,103 207,553 IFB Ser. 07-15, Class CI, IO, 6.134s, 2037 3,547,218 407,895 IFB Ser. 06-115, Class JI, IO, 6.134s, 2036 2,502,652 290,808 IFB Ser. 08-12, Class SG, IO, 6.104s, 2038 298,484 28,962 IFB Ser. 09-43, Class SB, IO, 6.084s, 2039 154,606 22,039 IFB Ser. 06-123, Class LI, IO, 6.074s, 2037 1,701,604 189,729 IFB Ser. 07-81, Class IS, IO, 6.054s, 2037 1,426,019 155,850 IFB Ser. 08-11, Class SC, IO, 6.034s, 2038 151,401 17,641 IFB Ser. 07-39, Class AI, IO, 5.874s, 2037 1,947,915 200,090 IFB Ser. 07-32, Class SD, IO, 5.864s, 2037 1,256,497 138,362 IFB Ser. 07-30, Class UI, IO, 5.854s, 2037 1,037,517 111,550 IFB Ser. 07-32, Class SC, IO, 5.854s, 2037 1,781,533 212,663 IFB Ser. 07-32, Class SG, IO, 5.854s, 2037 155,395 16,927 IFB Ser. 07-1, Class CI, IO, 5.854s, 2037 1,167,161 143,301 IFB Ser. 04-46, Class PJ, IO, 5.754s, 2034 893,675 102,388 IFB Ser. 07-75, Class ID, IO, 5.624s, 2037 1,213,290 140,799 Ser. 383, Class 18, IO, 5 1/2s, 2038 601,631 85,299 Ser. 383, Class 19, IO, 5 1/2s, 2038 547,564 77,726 Ser. 383, Class 6, IO, 5 1/2s, 2037 464,903 69,517 Ser. 383, Class 7, IO, 5 1/2s, 2037 459,354 64,097 Ser. 383, Class 20, IO, 5 1/2s, 2037 347,099 51,795 Ser. 367, Class 2, IO, 5 1/2s, 2036 1,176,058 209,115 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Fannie Mae Ser. 364, Class 12, IO, 5 1/2s, 2035 $269,822 $41,772 Ser. 346, Class 2, IO, 5 1/2s, 2033 1,582,630 281,408 Ser. 338, Class 2, IO, 5 1/2s, 2033 2,372,493 427,419 Ser. 333, Class 2, IO, 5 1/2s, 2033 2,400,411 439,575 IFB Ser. 09-3, Class SE, IO, 5.254s, 2037 1,359,741 121,792 Ser. 359, Class 7, IO, 5s, 2036 78,849 12,378 Ser. 360, Class 2, IO, 5s, 2035 831,987 150,016 Ser. 356, Class 5, IO, 5s, 2035 79,264 13,175 Ser. 03-W17, Class 12, IO, 1.143s, 2033 1,825,969 51,237 Ser. 06-26, Class NB, 1s, 2036 203,438 189,312 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 2,942,211 47,350 Ser. 03-W10, Class 1A, IO, 0.515s, 2043 2,494,655 34,398 Ser. 02-T18, IO, 0.513s, 2042 4,997,992 67,539 Ser. 06-56, Class XF, zero %, 2036 75,040 62,589 Ser. 06-47, Class VO, PO, zero %, 2036 92,552 79,221 Ser. 06-37, Class ON, PO, zero %, 2036 191,151 174,178 Ser. 05-117, Class MO, PO, zero %, 2036 41,919 40,711 Ser. 05-110, Class KO, PO, zero %, 2035 61,827 55,014 Ser. 05-103, Class OA, PO, zero %, 2035 207,000 184,416 Ser. 05-63, PO, zero %, 2035 12,101 11,636 Ser. 08-37, Class DO, PO, zero %, 2033 239,253 188,945 Ser. 06-59, Class QC, PO, zero %, 2033 141,978 136,449 Ser. 04-61, Class JO, PO, zero %, 2032 184,241 164,319 Ser. 326, Class 1, PO, zero %, 2032 170,393 149,802 Ser. 318, Class 1, PO, zero %, 2032 64,190 56,897 Ser. 314, Class 1, PO, zero %, 2031 307,458 275,818 Ser. 99-51, Class N, PO, zero %, 2029 48,332 37,712 FRB Ser. 06-14, Class DF, zero %, 2036 45,408 44,793 FRB Ser. 05-91, Class EF, zero %, 2035 32,620 31,827 FRB Ser. 06-54, Class CF, zero %, 2035 60,405 59,189 FRB Ser. 05-51, Class FV, zero %, 2035 66,854 63,812 FRB Ser. 05-77, Class HF, zero %, 2034 31,116 30,739 IFB Ser. 06-48, Class FG, zero %, 2036 100,000 93,435 18 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.854s, 2043 $619,416 $100,655 Ser. T-57, Class 1AX, IO, 0.44s, 2043 1,671,758 15,634 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.232s, 2020 3,803,711 112,628 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.744s, 2039 52,209 51,687 Freddie Mac IFB Ser. 3182, Class SP, 27.626s, 2032 395,996 515,361 IFB Ser. 3211, Class SI, IO, 26.642s, 2036 285,974 158,767 IFB Ser. 3408, Class EK, 24.814s, 2037 307,210 396,184 IFB Ser. 3077, Class ST, IO, 23.674s, 2035 365,574 187,242 IFB Ser. 2979, Class AS, 23.381s, 2034 168,491 212,463 IFB Ser. 3105, Class SI, IO, 18.993s, 2036 223,367 96,240 IFB Ser. 3489, Class SD, IO, 7.557s, 2032 889,325 117,938 IFB Ser. 2684, Class SP, IO, 7.257s, 2033 1,215,000 213,810 IFB Ser. 3184, Class SP, IO, 7.107s, 2033 1,440,489 170,630 IFB Ser. 3110, Class SP, IO, 7.057s, 2035 1,598,434 253,879 IFB Ser. 3156, Class PS, IO, 7.007s, 2036 1,636,126 245,059 IFB Ser. 3149, Class LS, IO, 6.957s, 2036 3,169,961 531,032 IFB Ser. 3119, Class PI, IO, 6.957s, 2036 2,263,634 375,673 IFB Ser. 2882, Class NS, IO, 6.957s, 2034 1,408,309 167,786 IFB Ser. 2882, Class LS, IO, 6.957s, 2034 669,495 92,864 IFB Ser. 3200, Class SB, IO, 6.907s, 2036 1,025,566 126,237 IFB Ser. 3149, Class SE, IO, 6.907s, 2036 884,951 135,203 IFB Ser. 3203, Class SH, IO, 6.897s, 2036 852,898 129,850 IFB Ser. 3208, Class PS, IO, 6.857s, 2036 7,524,912 1,073,770 IFB Ser. 2594, Class SE, IO, 6.807s, 2030 265,721 21,081 IFB Ser. 2828, Class TI, IO, 6.807s, 2030 518,786 58,919 IFB Ser. 3397, Class GS, IO, 6.757s, 2037 689,922 89,323 IFB Ser. 3287, Class SD, IO, 6.507s, 2037 1,135,566 151,963 IFB Ser. 3281, Class BI, IO, 6.507s, 2037 595,294 75,094 IFB Ser. 3281, Class CI, IO, 6.507s, 2037 644,685 79,275 IFB Ser. 3249, Class SI, IO, 6.507s, 2036 556,437 74,704 IFB Ser. 3028, Class ES, IO, 6.507s, 2035 1,736,276 247,112 IFB Ser. 3042, Class SP, IO, 6.507s, 2035 881,032 120,154 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Freddie Mac IFB Ser. 2981, Class AS, IO, 6.477s, 2035 $975,140 $113,594 IFB Ser. 3287, Class SE, IO, 6.457s, 2037 2,145,436 284,957 IFB Ser. 3136, Class NS, IO, 6.457s, 2036 655,258 84,758 IFB Ser. 3122, Class DS, IO, 6.457s, 2036 1,038,392 153,832 IFB Ser. 3123, Class LI, IO, 6.457s, 2036 634,579 92,902 IFB Ser. 3108, Class SV, IO, 6.457s, 2036 430,188 53,752 IFB Ser. 3117, Class SC, IO, 6.457s, 2036 271,984 34,757 IFB Ser. 3139, Class SE, IO, 6.457s, 2036 414,195 46,779 IFB Ser. 3107, Class DC, IO, 6.457s, 2035 698,086 102,306 IFB Ser. 3001, Class IH, IO, 6.457s, 2035 1,822,483 233,934 IFB Ser. 2950, Class SM, IO, 6.457s, 2016 431,131 45,903 IFB Ser. 3256, Class S, IO, 6.447s, 2036 1,569,585 184,453 IFB Ser. 3031, Class BI, IO, 6.447s, 2035 592,165 101,163 IFB Ser. 3244, Class SB, IO, 6.417s, 2036 828,175 96,027 IFB Ser. 3249, Class SM, IO, 6.407s, 2036 380,754 47,564 IFB Ser. 3236, Class IS, IO, 6.407s, 2036 1,635,295 225,878 IFB Ser. 3240, Class SM, IO, 6.407s, 2036 379,668 45,357 IFB Ser. 3147, Class SD, IO, 6.407s, 2036 2,798,945 321,769 IFB Ser. 3398, Class SI, IO, 6.407s, 2036 2,782,384 320,225 IFB Ser. 3067, Class SI, IO, 6.407s, 2035 1,206,199 171,165 IFB Ser. 3033, Class SG, IO, 6.407s, 2035 676,024 80,765 IFB Ser. 3114, Class TS, IO, 6.407s, 2030 3,203,590 386,994 IFB Ser. 3128, Class JI, IO, 6.387s, 2036 307,791 36,658 IFB Ser. 3240, Class S, IO, 6.377s, 2036 2,802,718 328,787 IFB Ser. 3229, Class BI, IO, 6.377s, 2036 99,315 11,109 IFB Ser. 3065, Class DI, IO, 6.377s, 2035 452,215 59,961 IFB Ser. 3210, Class S, IO, 6.357s, 2036 242,728 24,826 IFB Ser. 3145, Class GI, IO, 6.357s, 2036 259,526 33,858 IFB Ser. 3114, Class IP, IO, 6.357s, 2036 2,790,711 318,643 IFB Ser. 3510, Class IB, IO, 6.357s, 2036 1,116,528 166,687 IFB Ser. 3218, Class AS, IO, 6.337s, 2036 907,292 110,778 IFB Ser. 3221, Class SI, IO, 6.337s, 2036 1,270,882 157,106 IFB Ser. 3153, Class UI, IO, 6.327s, 2036 959,681 171,749 19 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Freddie Mac IFB Ser. 3424, Class XI, IO, 6.327s, 2036 $1,663,127 $211,721 IFB Ser. 3485, Class SI, IO, 6.307s, 2036 607,143 81,740 IFB Ser. 3346, Class SC, IO, 6.307s, 2033 1,517,272 187,247 IFB Ser. 3346, Class SB, IO, 6.307s, 2033 1,903,491 234,034 IFB Ser. 3201, Class SG, IO, 6.257s, 2036 1,737,355 201,047 IFB Ser. 3203, Class SE, IO, 6.257s, 2036 1,488,716 164,473 IFB Ser. 3238, Class LI, IO, 6.247s, 2036 779,460 87,845 IFB Ser. 3171, Class PS, IO, 6.242s, 2036 1,170,446 137,519 IFB Ser. 3171, Class ST, IO, 6.242s, 2036 1,135,384 133,408 IFB Ser. 3449, Class SL, IO, 6.237s, 2037 104,812 11,423 IFB Ser. 3152, Class SY, IO, 6.237s, 2036 2,751,598 353,690 IFB Ser. 3510, Class DI, IO, 6.237s, 2035 1,746,767 211,691 IFB Ser. 3181, Class PS, IO, 6.227s, 2036 775,537 103,464 IFB Ser. 3361, Class SI, IO, 6.207s, 2037 115,334 13,025 IFB Ser. 3284, Class BI, IO, 6.207s, 2037 970,966 117,328 IFB Ser. 3199, Class S, IO, 6.207s, 2036 2,275,181 264,012 IFB Ser. 3200, Class PI, IO, 6.207s, 2036 324,616 39,324 IFB Ser. 3284, Class LI, IO, 6.197s, 2037 2,654,038 302,295 IFB Ser. 3281, Class AI, IO, 6.187s, 2037 493,348 58,141 IFB Ser. 3261, Class SA, IO, 6.187s, 2037 795,442 91,889 IFB Ser. 3311, Class IA, IO, 6.167s, 2037 1,569,156 182,305 IFB Ser. 3311, Class IB, IO, 6.167s, 2037 1,569,156 182,305 IFB Ser. 3311, Class IC, IO, 6.167s, 2037 1,569,156 182,305 IFB Ser. 3311, Class ID, IO, 6.167s, 2037 1,569,156 182,305 IFB Ser. 3311, Class IE, IO, 6.167s, 2037 2,368,410 275,162 IFB Ser. 3311, Class PI, IO, 6.167s, 2037 1,146,066 132,192 IFB Ser. 3265, Class SC, IO, 6.167s, 2037 555,763 61,484 IFB Ser. 3240, Class GS, IO, 6.137s, 2036 1,749,722 195,164 IFB Ser. 3331, Class SP, IO, 6.107s, 2037 372,904 43,484 IFB Ser. 3257, Class SI, IO, 6.077s, 2036 749,121 88,167 IFB Ser. 3225, Class EY, IO, 6.047s, 2036 7,372,778 736,983 IFB Ser. 3225, Class JY, IO, 6.047s, 2036 3,257,123 352,551 IFB Ser. 3502, Class DS, IO, 5.907s, 2039 629,252 46,904 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Freddie Mac IFB Ser. 3339, Class TI, IO, 5.897s, 2037 $1,821,765 $193,508 IFB Ser. 3284, Class CI, IO, 5.877s, 2037 4,485,457 477,881 IFB Ser. 3309, Class SG, IO, 5.827s, 2037 1,879,065 195,611 IFB Ser. 3530, Class CS, IO, 5.807s, 2039 16,789,975 1,796,192 IFB Ser. 2965, Class SA, IO, 5.807s, 2032 1,025,651 105,160 IFB Ser. 3397, Class SQ, IO, 5.727s, 2037 2,509,073 250,631 IFB Ser. 3424, Class UI, IO, 5.517s, 2037 1,155,289 118,366 FRB Ser. 3069, Class FO, 0.643s, 2035 61,682 61,423 FRB Ser. 3006, Class FA, 0.643s, 2034 108,647 107,700 FRB Ser. 3232, Class FG, 0.543s, 2036 86,290 85,762 Ser. 3331, Class GO, PO, zero %, 2037 78,917 72,600 Ser. 3292, Class DO, PO, zero %, 2037 71,398 63,068 Ser. 3226, Class YI, IO, zero %, 2036 1,109,785 3,494 Ser. 3142, PO, zero %, 2036 27,059 26,401 Ser. 3124, Class DO, PO, zero %, 2036 59,944 55,512 Ser. 3106, PO, zero %, 2036 40,476 40,089 Ser. 3084, Class ON, PO, zero %, 2035 46,420 43,886 Ser. 3078, PO, zero %, 2035 443,714 401,943 Ser. 2989, Class WO, PO, zero %, 2035 35,833 33,510 Ser. 2971, Class KO, PO, zero %, 2035 97,972 89,744 Ser. 2975, Class QO, PO, zero %, 2035 11,720 10,710 Ser. 2980, PO, zero %, 2035 23,889 22,922 Ser. 2981, Class CO, PO, zero %, 2035 63,455 57,474 Ser. 2951, Class JO, PO, zero %, 2035 27,807 25,675 Ser. 2985, Class CO, PO, zero %, 2035 42,628 36,370 Ser. 2858, Class MO, PO, zero %, 2034 18,956 18,261 Ser. 201, PO, zero %, 2029 189,021 164,098 FRB Ser. 3343, Class QF, zero %, 2037 55,722 51,570 FRB Ser. 3345, Class TY, zero %, 2037 149,147 116,881 FRB Ser. 3299, Class FD, zero %, 2037 196,960 192,510 FRB Ser. 3304, Class UF, zero %, 2037 107,000 103,937 FRB Ser. 3289, Class SF, zero %, 2037 292,610 292,698 FRB Ser. 3326, Class XF, zero %, 2037 47,034 46,023 20 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Freddie Mac FRB Ser. 3273, Class HF, zero %, 2037 $42,324 $40,916 FRB Ser. 3235, Class TP, zero %, 2036 25,171 24,408 FRB Ser. 3283, Class KF, zero %, 2036 20,740 19,710 FRB Ser. 3226, Class YW, zero %, 2036 103,417 100,217 FRB Ser. 3332, Class UA, zero %, 2036 28,171 27,212 FRB Ser. 3168, Class AT, zero %, 2036 21,917 21,896 FRB Ser. 3251, Class TC, zero %, 2036 341,160 335,258 FRB Ser. 3140, Class KF, zero %, 2036 42,319 41,703 FRB Ser. 3130, Class JF, zero %, 2036 109,203 108,300 FRB Ser. 3072, Class TJ, zero %, 2035 56,292 47,829 FRB Ser. 3047, Class BD, zero %, 2035 88,184 82,455 FRB Ser. 3052, Class TJ, zero %, 2035 38,373 32,929 FRB Ser. 3326, Class WF, zero %, 2035 116,722 111,638 FRB Ser. 3030, Class EF, zero %, 2035 63,861 58,931 FRB Ser. 3033, Class YF, zero %, 2035 122,631 119,449 FRB Ser. 3251, Class TP, zero %, 2035 103,784 94,915 FRB Ser. 3263, Class AE, zero %, 2035 157,163 156,857 FRB Ser. 3273, Class TJ, zero %, 2035 76,804 73,412 FRB Ser. 3412, Class UF, zero %, 2035 221,845 208,194 FRB Ser. 2980, Class TY, zero %, 2035 18,963 18,469 FRB Ser. 2958, Class TP, zero %, 2035 38,117 36,057 FRB Ser. 2963, Class TW, zero %, 2035 82,418 78,588 FRB Ser. 2958, Class FB, zero %, 2035 54,492 51,253 FRB Ser. 3137, Class TF, zero %, 2034 18,513 18,334 FRB Ser. 2947, Class GF, zero %, 2034 80,062 76,585 FRB Ser. 3006, Class TE, zero %, 2034 24,894 24,702 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 00-1, Class F, 7.789s, 2033 170,000 148,362 Ser. 00-1, Class G, 6.131s, 2033 596,000 166,178 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 451,995 348,036 Government National Mortgage Association IFB Ser. 07-41, Class SA, 38.723s, 2037 87,021 124,689 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 478,151 85,901 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Government National Mortgage Association IFB Ser. 08-47, Class S, IO, 7.459s, 2038 $1,761,547 $225,476 IFB Ser. 08-42, Class AI, IO, 7.449s, 2038 6,829,858 1,070,922 IFB Ser. 05-68, Class PU, IO, 7.054s, 2032 801,812 111,309 IFB Ser. 04-59, Class SC, IO, 6.959s, 2034 585,848 83,910 IFB Ser. 04-26, Class IS, IO, 6.959s, 2034 505,189 42,006 IFB Ser. 05-68, Class SN, IO, 6.958s, 2034 255,041 28,218 IFB Ser. 04-27, Class S, IO, 6.954s, 2032 412,039 31,624 IFB Ser. 07-47, Class SA, IO, 6.859s, 2036 1,011,010 125,922 IFB Ser. 04-47, Class SY, IO, 6.819s, 2034 136,792 16,273 IFB Ser. 04-96, Class KS, IO, 6.754s, 2034 117,850 16,499 IFB Ser. 06-16, Class GS, IO, 6.744s, 2036 87,542 9,806 IFB Ser. 04-5, Class PS, IO, 6.704s, 2033 1,293,000 208,690 IFB Ser. 07-35, Class NY, IO, 6.659s, 2035 1,712,117 175,766 IFB Ser. 04-70, Class SP, IO, 6.654s, 2034 82,755 10,965 IFB Ser. 04-70, Class SH, IO, 6.604s, 2034 2,804,561 385,206 IFB Ser. 07-18, Class S, IO, 6.559s, 2037 8,178,328 1,234,110 IFB Ser. 07-22, Class S, IO, 6.554s, 2037 960,607 110,777 IFB Ser. 07-11, Class SA, IO, 6.554s, 2037 478,971 47,490 IFB Ser. 07-14, Class SB, IO, 6.554s, 2037 1,098,306 109,907 IFB Ser. 07-8, Class SH, IO, 6.554s, 2037 619,871 79,653 IFB Ser. 05-84, Class AS, IO, 6.554s, 2035 2,455,711 291,040 IFB Ser. 05-18, Class S, IO, 6.554s, 2035 150,624 19,804 IFB Ser. 05-77, Class CS, IO, 6.554s, 2032 124,745 11,208 IFB Ser. 04-106, Class SI, IO, 6.509s, 2034 109,644 16,875 IFB Ser. 07-51, Class SJ, IO, 6.504s, 2037 1,014,931 104,416 IFB Ser. 04-104, Class IS, IO, 6.504s, 2034 136,795 15,958 IFB Ser. 04-86, Class SW, IO, 6.504s, 2034 374,112 41,018 IFB Ser. 07-53, Class SY, IO, 6.489s, 2037 1,787,735 184,369 IFB Ser. 07-58, Class PS, IO, 6.454s, 2037 882,806 80,206 IFB Ser. 07-41, Class SM, IO, 6.454s, 2037 300,307 35,466 IFB Ser. 07-41, Class SN, IO, 6.454s, 2037 305,994 36,138 IFB Ser. 04-88, Class S, IO, 6.454s, 2032 1,265,810 79,566 IFB Ser. 07-37, Class SU, IO, 6.449s, 2037 184,924 24,072 21 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Government National Mortgage Association IFB Ser. 07-37, Class YS, IO, 6.429s, 2037 $175,345 $20,180 IFB Ser. 07-59, Class PS, IO, 6.424s, 2037 767,925 62,771 IFB Ser. 07-59, Class SP, IO, 6.424s, 2037 171,713 14,300 IFB Ser. 07-48, Class SB, IO, 6.409s, 2037 509,285 42,194 IFB Ser. 06-29, Class SN, IO, 6.404s, 2036 83,548 8,378 IFB Ser. 06-36, Class SN, IO, 6.364s, 2036 540,070 50,113 IFB Ser. 08-6, Class TI, IO, 6.359s, 2032 231,023 16,393 IFB Ser. 03-110, Class SP, IO, 6.359s, 2030 311,478 27,737 IFB Ser. 04-22, Class SE, IO, 6.354s, 2034 1,199,330 117,534 IFB Ser. 07-17, Class AI, IO, 6.309s, 2037 3,630,978 513,856 IFB Ser. 07-78, Class SA, IO, 6.289s, 2037 5,152,904 534,469 IFB Ser. 08-2, Class SM, IO, 6.259s, 2038 1,957,622 197,162 IFB Ser. 07-9, Class AI, IO, 6.259s, 2037 1,818,013 190,510 IFB Ser. 06-26, Class S, IO, 6.254s, 2036 4,113,528 421,505 IFB Ser. 08-9, Class SK, IO, 6.234s, 2038 2,278,891 225,656 IFB Ser. 07-37, Class SM, IO, 6.229s, 2037 1,092,490 118,083 IFB Ser. 09-35, Class SP, IO, 6.159s, 2037 2,661,681 307,983 IFB Ser. 05-71, Class SA, IO, 6.119s, 2035 2,978,436 349,433 IFB Ser. 05-65, Class SI, IO, 6.104s, 2035 1,112,089 116,158 IFB Ser. 06-7, Class SB, IO, 6.074s, 2036 240,402 22,325 IFB Ser. 06-16, Class SX, IO, 6.044s, 2036 1,388,816 135,548 IFB Ser. 07-17, Class IB, IO, 6.004s, 2037 693,579 92,260 IFB Ser. 06-14, Class S, IO, 6.004s, 2036 1,020,612 97,343 IFB Ser. 05-57, Class PS, IO, 6.004s, 2035 1,225,674 125,900 IFB Ser. 06-11, Class ST, IO, 5.994s, 2036 627,395 59,044 IFB Ser. 07-25, Class KS, IO, 5.959s, 2037 1,807,699 166,471 IFB Ser. 07-21, Class S, IO, 5.959s, 2037 60,988 5,607 IFB Ser. 07-19, Class SJ, IO, 5.954s, 2037 719,714 59,182 IFB Ser. 07-7, Class EI, IO, 5.954s, 2037 865,664 69,833 IFB Ser. 07-7, Class JI, IO, 5.954s, 2037 1,912,907 199,841 IFB Ser. 07-1, Class S, IO, 5.954s, 2037 970,964 78,454 IFB Ser. 07-3, Class SA, IO, 5.954s, 2037 921,105 74,775 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Government National Mortgage Association IFB Ser. 07-17, Class SI, IO, 5.947s, 2037 $224,926 $24,240 IFB Ser. 07-31, Class AI, IO, 5.939s, 2037 1,022,091 135,571 IFB Ser. 05-17, Class S, IO, 5.934s, 2035 779,222 87,429 IFB Ser. 07-62, Class S, IO, 5.909s, 2037 859,532 80,796 IFB Ser. 07-43, Class SC, IO, 5.859s, 2037 1,122,493 110,985 IFB Ser. 06-16, Class SJ, IO, 5.854s, 2036 207,912 18,731 IFB Ser. 05-27, Class SP, IO, 5.854s, 2035 217,117 22,975 IFB Ser. 05-3, Class SN, IO, 5.854s, 2035 3,556,939 377,854 IFB Ser. 04-87, Class SD, IO, 5.854s, 2034 190,648 21,253 IFB Ser. 04-83, Class CS, IO, 5.834s, 2034 324,605 35,200 IFB Ser. 07-28, Class SB, IO, 5.804s, 2037 133,047 14,059 IFB Ser. 04-89, Class HS, IO, 5.754s, 2034 962,423 100,968 IFB Ser. 04-41, Class SG, IO, 5.754s, 2034 1,732,155 93,282 Ser. 06-36, Class OD, PO, zero %, 2036 33,099 27,805 FRB Ser. 07-49, Class CF, zero %, 2037 10,509 10,477 FRB Ser. 07-35, Class VF, zero %, 2037 126,261 121,223 FRB Ser. 07-16, Class WF, zero %, 2037 303,894 300,350 FRB Ser. 06-56, Class YF, zero %, 2036 38,353 38,217 FRB Ser. 98-2, Class EA, PO, zero %, 2028 48,081 39,345 Greenwich Capital Commercial Funding Corp. FRB Ser. 06-GG7, Class A2, 6.032s, 2038 1,145,000 1,160,931 Ser. 05-GG5, Class A2, 5.117s, 2037 1,727,000 1,722,780 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.999s, 2045 334,000 322,563 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.296s, 2039 78,736,412 1,289,756 GSMPS Mortgage Loan Trust 144A Ser. 06-RP2, Class 1AS1, IO, 5.69s, 2036 6,759,145 692,812 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default)  84,852 1,527 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.051s, 2037 3,090,193 1,823,214 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.356s, 2037 F 1,739,211 878,301 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 5.957s, 2036 733,960 418,464 FRB Ser. 07-AR15, Class 1A1, 5.939s, 2037 917,460 513,778 FRB Ser. 07-AR9, Class 2A1, 5.89s, 2037 944,046 500,345 22 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value IndyMac Indx Mortgage Loan Trust FRB Ser. 05-AR31, Class 3A1, 5.512s, 2036 $2,512,861 $1,457,459 FRB Ser. 07-AR11, Class 1A1, 5.126s, 2037 1,165,491 617,710 JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.93s, 2036 656,625 407,107 FRB Ser. 06-A6, Class 1A1, 0.406s, 2036 1,067,604 509,989 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.26s, 2051 299,000 205,549 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 2,365,000 2,207,383 FRB Ser. 07-LD11, Class A3, 6.006s, 2049 417,000 396,600 Ser. 07-CB20, Class A3, 5.863s, 2051 834,000 797,895 Ser. 07-LD12, Class A2, 5.827s, 2051 2,626,000 2,633,253 Ser. 07-CB20, Class A4, 5.794s, 2051 1,386,000 1,201,608 Ser. 06-CB17, Class A4, 5.429s, 2043 1,168,000 1,096,129 Ser. 06-LDP9, Class A3, 5.336s, 2047 3,036,000 2,601,463 Ser. 08-C2, Class X, IO, 0.643s, 2051 30,015,879 401,573 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.112s, 2051 63,528,110 510,722 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 253,101 141,214 LB-UBS Commercial Mortgage Trust Ser. 07-C2, Class A3, 5.43s, 2040 3,587,000 2,910,729 Ser. 07-C1, Class A4, 5.424s, 2040 4,697,000 3,939,038 Ser. 07-C2, Class A2, 5.303s, 2040 2,057,000 2,050,775 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 594,000 47,520 Ser. 04-1A, Class K, 5.45s, 2040 212,000 14,840 Ser. 04-1A, Class L, 5.45s, 2040 96,000 5,760 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 513,007 346,921 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 56,369,213 633,246 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.261s, 2028 1,163,708 40,730 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 222,000 192,472 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 6.119s, 2049 270,000 262,170 Ser. 07-7, Class A2, 5.693s, 2050 802,000 797,518 Ser. 06-3, Class A4, 5.414s, 2046 871,000 818,158 Ser. 06-4, Class A2, 5.112s, 2049 1,062,000 1,055,917 Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, 4.85s, 2017 2,470,210 148,213 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.006s, 2037 934,122 93,412 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 1,252,000 763,037 FRB Ser. 08-T29, Class A3, 6.458s, 2043 712,000 693,018 FRB Ser. 07-IQ15, Class A2, 6.036s, 2049 1,632,000 1,641,049 MORTGAGE-BACKED Principal SECURITIES (47.3%)* cont. amount Value Morgan Stanley Capital I Ser. 07-HQ13, Class A2, 5.649s, 2044 $1,144,000 $1,132,539 Ser. 07-IQ13, Class A3, 5.331s, 2044 1,967,000 1,766,846 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,730,000 121,100 Morgan Stanley Mortgage Loan Trust FRB Ser. 07-11AR, Class 2A1, 6.343s, 2037 2,765,699 1,341,364 FRB Ser. 07-14AR, Class 6A1, 6.233s, 2037 773,770 456,524 Ser. 06-6AR, Class 2A, 5.411s, 2036 2,456,175 1,498,267 Ser. 05-5AR, Class 2A1, 3.991s, 2035 1,002,030 581,177 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.183s, 2030 327,112 232,250 Ser. 97-MC2, Class X, IO, 1.988s, 2012 2,415 61 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 123,000 76,260 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 767,534 483,547 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 162,000 89,100 Ser. 03-1A, Class N, 5s, 2018 193,000 98,430 Ser. 04-1A, Class M, 5s, 2018 174,000 85,260 Ser. 04-1A, Class N, 5s, 2018 167,000 68,470 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 416,912 241,255 FRB Ser. 06-9, Class 1A1, 5.653s, 2036 866,971 459,146 FRB Ser. 06-12, Class 1A1, 0.406s, 2037 4,168,413 2,292,627 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.004s, 2037 3,081,631 331,275 Ser. 07-4, Class 1A4, IO, 1s, 2037 3,362,995 100,150 Structured Asset Securities Corp. 144A Ser. 06-RF1, IO, 5.778s, 2036 23,842,986 2,473,710 Ser. 07-RF1, Class 1A, IO, 5.371s, 2037 4,219,628 406,139 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (United Kingdom) GBP 226,682 240,539 FRB Ser. 05-CT1A, Class D, 7.095s, 2014 (United Kingdom) GBP 444,023 230,964 Ursus EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) F GBP 239,170 76,572 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 $2,350,000 2,262,583 Ser. 07-C31, Class A3, 5.483s, 2047 396,000 368,040 Ser. 07-C31, Class A2, 5.421s, 2047 2,269,000 2,222,731 Ser. 07-C30, Class A3, 5.246s, 2043 5,030,000 4,817,017 Ser. 07-C34, IO, 0.52s, 2046 16,889,324 243,624 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.543s, 2018 477,000 143,100 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1, 6.558s, 2037 5,971,355 3,391,555 Total mortgage-backed securities (cost $161,144,518) 23 CORPORATE BONDS Principal AND NOTES (22.6%)* amount Value Basic materials (1.6%) Beverage Packaging Holdings Luxembourg II SA company guaranty sr. notes Ser. REGS, 8s, 2016 (Luxembourg) EUR 154,000 $227,773 Builders FirstSource, Inc. company guaranty sr. notes FRN 4.69s, 2012 $270,000 233,550 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.299s, 2013 (Netherlands) 215,000 175,225 Cognis GmbH sr. sec. notes FRN Ser. REGS, 2.773s, 2013 (Netherlands) EUR 156,000 199,130 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 $131,000 144,919 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,046,000 1,111,375 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 44,000 46,750 Georgia-Pacific Corp. notes 8 1/8s, 2011 55,000 57,063 Georgia-Pacific Corp. sr. unsec. unsub. notes 9 1/2s, 2011 43,000 45,795 Grief, Inc. 144A sr. notes 7 3/4s, 2019 60,000 61,800 Hanson PLC, Ltd. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 (United Kingdom) 100,000 102,875 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 64,000 55,040 International Paper Co. sr. unsec. notes 9 3/8s, 2019 100,000 116,500 Lecta S.A. company guaranty sr. sec. notes FRN Ser. REGS, 3.498s, 2014 (Luxembourg) EUR 190,000 224,445 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 $224,000 238,944 Nalco Co. 144A sr. notes 8 1/4s, 2017 28,000 29,400 NewPage Holding Corp. sr. unsec. unsub. notes FRN 8.579s, 2013  87,171 16,127 Novelis, Inc. company guaranty 7 1/4s, 2015 113,000 97,745 Novelis, Inc. 144A sr. unsec. notes 11 1/2s, 2015 75,000 75,750 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 60,000 93,098 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $100,000 108,000 Rhodia SA sr. unsec. FRN Ser. REGS, 3.746s, 2013 (France) EUR 305,000 396,953 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 50,000 73,220 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.123s, 2015 (Germany) EUR 152,000 195,878 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $280,000 246,400 Smurfit-Stone Container Corp. sr. unsec. unsub. notes 8 3/8s, 2012 (In default)  240,000 171,300 CORPORATE BONDS Principal AND NOTES (22.6%)* cont amount Value Basic materials cont. Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $95,000 $90,963 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 269,000 270,345 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 168,000 195,300 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 291,000 328,830 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 358,000 393,800 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 118,000 87,320 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. sec. notes 11 1/2s, 2014 194,000 198,850 Weyerhaeuser Co. sr. unsec. notes 7 3/8s, 2019 105,000 104,385 Capital goods (1.1%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 104,000 100,360 Ardagh Glass Finance B.V. company guaranty sr. notes Ser. REGS, 8 7/8s, 2013 (Netherlands) EUR 121,000 181,622 Ball Corp. company guaranty sr. unsec. notes 7 3/8s, 2019 $26,000 26,390 Ball Corp. company guaranty sr. unsec. notes 7 1/8s, 2016 39,000 39,780 BBC Holding Corp. sr. notes 8 7/8s, 2014 350,000 333,375 Belden CDT, Inc. 144A company guaranty sr. sub. notes 9 1/4s, 2019 86,000 89,440 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 65,000 55,250 Bombardier, Inc. 144A sr. unsec. notes FRN 3.998s, 2013 (Canada) EUR 100,000 138,849 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $516,000 521,160 General Cable Corp. company guaranty sr. unsec. notes FRN 2.972s, 2015 87,000 76,343 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/2s, 2012 86,000 86,860 Impress Holdings BV company guaranty sr. sec. bond FRB Ser. REGS, 4.121s, 2013 (Netherlands) EUR 136,000 187,209 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 $607,000 611,553 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 574,000 571,130 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 317,000 307,490 24 CORPORATE BONDS Principal AND NOTES (22.6%)* cont. amount Value Capital goods cont. Ryerson Tull, Inc. company guaranty sr. sec. notes 12 1/4s, 2015 $409,000 $388,550 Spirit Aerosystems Inc. 144A company guaranty sr. notes 7 1/2s, 2017 55,000 54,725 TD Funding Corp. company guaranty 7 3/4s, 2014 310,000 307,675 TD Funding Corp. 144A sr. sub. notes 7 3/4s, 2014 D 70,000 67,988 Titan International, Inc. company guaranty 8s, 2012 116,000 112,230 Communication services (2.8%) American Tower Corp. sr. unsec. notes 7s, 2017 280,000 287,000 Cablecom SCA sr. notes Ser. REGS, 8s, 2016 (Netherlands) EUR 77,000 107,121 CCH I Holdings, LLC company guaranty sr. unsec. unsub. notes 12 1/8s, 2015 (In default)  $8,000 80 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default)  59,000 66,375 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default)  560,000 627,200 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 175,000 180,250 Centennial Communications Corp. sr. unsec. notes FRN 6.346s, 2013 45,000 43,875 Cincinnati Bell, Inc. company guaranty 7s, 2015 578,000 560,660 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 435,000 441,525 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 ### 354,000 363,735 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 633,000 651,990 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 245,000 227,850 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 343,000 347,288 Global Crossing UK Finance PLC company guaranty 11 3/4s, 2014 (United Kingdom) GBP 152,000 240,843 Global Crossing, Ltd. 144A sr. sec. notes 12s, 2015 (United Kingdom) $25,000 26,250 iesy Hessen GmbH & Co. company guaranty FRN Ser. REGS, 3.778s, 2013 (Germany) EUR 270,000 378,256 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) $768,000 794,880 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 7/8s, 2015 (Bermuda) 128,000 130,240 iPCS, Inc. company guaranty sr. notes FRN 2.608s, 2013 140,000 118,300 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 340,000 299,625 CORPORATE BONDS Principal AND NOTES (22.6%)* cont. amount Value Communication services cont. MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 $90,000 $92,025 NII Capital Corp. 144A company guaranty sr. notes 10s, 2016 70,000 72,800 Nordic Telephone Co. Holdings ApS sec. notes Ser. REGS, 8 1/4s, 2016 (Denmark) EUR 214,000 330,618 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 $150,000 136,125 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 353,000 348,588 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 75,000 75,750 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 1,501,000 1,579,803 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 383,000 390,660 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 105,000 108,150 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 180,000 184,050 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,100,000 1,094,500 UPC Holdings BV sr. notes Ser. REGS, 8 5/8s, 2014 (Netherlands) EUR 57,000 84,306 West Corp. company guaranty 9 1/2s, 2014 $189,000 185,220 Wind Acquisition Finance SA sr. notes Ser. REGS, 11 3/4s, 2017 (Netherlands) EUR 195,000 318,397 Consumer cyclicals (4.7%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 25,000 26,875 Affinion Group, Inc. company guaranty 11 1/2s, 2015 250,000 256,875 Affinion Group, Inc. company guaranty 10 1/8s, 2013 285,000 292,838 Affinity Group, Inc. sr. sub. notes 9s, 2012 482,000 336,195 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  212,000 197,160 AMC Entertainment, Inc. company guaranty 11s, 2016 251,000 267,315 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 205,000 197,825 American Casino & Entertainment Properties LLC 144A sr. notes 11s, 2014 190,000 169,100 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 160,000 116,800 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 134,000 119,930 Building Materials Corp. company guaranty notes 7 3/4s, 2014 265,000 255,063 25 CORPORATE BONDS Principal AND NOTES (22.6%)* cont amount Value Consumer cyclicals cont. CanWest Media, Inc. company guaranty 8s, 2012 (Canada) (In default)  $337,021 $264,561 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 235,000 220,900 Cirsa Capital Luxembourg SA company guaranty Ser. REGS, 7 7/8s, 2012 (Luxembourg) EUR 77,000 108,812 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 $200,000 109,000 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 185,000 155,400 Codere Finance Luxembourg SA sr. sec. notes Ser. REGS, 8 1/4s, 2015 (Luxembourg) EUR 227,000 299,177 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 $765,000 803,250 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 117,000 125,190 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 938,000 949,725 Echostar DBS Corp. company guaranty 6 5/8s, 2014 1,369,000 1,331,353 Europcar Groupe SA company guaranty sr. sub. bond FRB Ser. REGS, 4.373s, 2013 (France) EUR 127,000 163,661 Fiat Finance Lux, Ltd. SA company guaranty Ser. EMTN, 7 5/8s, 2014 (Italy) EUR 228,000 344,621 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 $661,000 675,873 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 889,000 913,448 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 416,000 451,360 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 460,000 462,143 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 60,000 52,650 Harrahs Operating Co., Inc. 144A sr. sec. notes 11 1/4s, 2017 185,000 186,850 Host Marriott LP sr. notes Ser. M, 7s, 2012 R 725,000 731,344 Interpublic Group of Companies, Inc. (The) 144A sr. unsec. notes 10s, 2017 170,000 183,600 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 296,000 390,116 Jarden Corp. company guaranty 7 1/2s, 2017 $165,000 160,463 Lamar Media Corp. company guaranty 7 1/4s, 2013 190,000 186,913 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 100,000 108,250 CORPORATE BONDS Principal AND NOTES (22.6%)* cont amount Value Consumer cyclicals cont. Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 $795,000 $826,800 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 70,000 70,875 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 651,000 677,040 Liberty Media, LLC sr. notes 5.7s, 2013 138,000 130,755 Masco Corp. sr. unsec. unsub. notes 6 1/8s, 2016 265,000 251,191 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 340,000 123,250 Meritage Homes Corp. company guaranty 6 1/4s, 2015 140,000 128,800 Meritage Homes Corp. sr. notes 7s, 2014 45,000 42,188 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 49,000 48,633 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 132,000 110,385 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 251,000 252,255 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  360,000 283,500 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 493,000 532,440 Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 50,000 50,125 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 320,000 283,200 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 337,000 337,000 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 55,000 55,275 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 75,000 69,375 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 264,000 269,280 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 124,000 108,500 Station Casinos, Inc. sr. notes 6s, 2012 (In default)  318,000 93,810 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 156,000 162,240 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 115,000 117,300 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 (In default)  255,000 175,950 Travelport LLC company guaranty 9 7/8s, 2014 166,000 160,605 26 CORPORATE BONDS Principal AND NOTES (22.6%)* cont. amount Value Consumer cyclicals cont. Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default)  $220,000 $26,400 TUI AG sr. unsec. notes 7 3/8s, 2011 (Germany) EUR 34,000 47,051 TVN Finance Corp. PLC notes 9 1/2s, 2013 (United Kingdom) EUR 90,000 115,980 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015  $352,587 271,492 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014  231,104 18,488 Visant Corp. Company guaranty sr. unsec. sub. notes company guaranty 7 5/8s, 2012 600,000 600,750 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 75,000 78,000 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default)  83,000 156 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  239,000 299 Consumer staples (0.3%) Archibald Candy Corp. company guaranty 10s, 2009 (In default) F  88,274 1,363 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 285,000 247,950 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 23,000 22,885 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 111,000 110,445 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 100,000 101,250 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 321,000 327,420 Rite Aid Corp. company guaranty 9 1/2s, 2017 277,000 224,370 Rite Aid Corp. sec. notes 7 1/2s, 2017 315,000 277,200 Energy (4.3%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 1,347,000 1,325,111 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 320,000 257,600 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 1,031,000 1,024,556 Complete Production Services, Inc. company guaranty 8s, 2016 515,000 468,650 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 510,000 506,175 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 210,000 171,150 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 15,000 15,975 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 345,000 342,413 CORPORATE BONDS Principal AND NOTES (22.6%)* cont. amount Value Energy cont. Empresa Nacional del Petroleo 144A sr. unsec. notes 6 1/4s, 2019 (Chile) $600,000 $640,624 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 520,000 494,650 Forest Oil Corp. sr. notes 8s, 2011 540,000 548,100 Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 176,000 185,685 Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 935,000 1,042,908 Harvest Operations Corp. sr. notes 7 7/8s, 2011 584,000 563,560 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 455,000 455,000 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 517,000 479,518 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 180,000 171,000 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 348,000 341,910 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 232,897 236,084 Peabody Energy Corp. company guaranty 7 3/8s, 2016 455,000 459,550 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 865,000 994,750 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 169,000 173,648 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 2,065,000 1,264,813 Petroleos de Venezuela SA sr. unsec. bonds zero %, 2011 (Venezuela) 585,000 441,675 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 545,000 617,213 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 240,000 236,400 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 70,000 69,475 Plains Exploration & Production Co. company guaranty 7s, 2017 80,000 76,200 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 270,000 290,925 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 425,000 452,625 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 451,000 462,275 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 232,000 230,840 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 365,000 351,313 27 CORPORATE BONDS Principal AND NOTES (22.6%)* cont . amount Value Energy cont. Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 $40,000 $37,600 Williams Cos., Inc. (The) sr. unsec. notes 8 1/8s, 2012 150,000 163,046 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 665,000 717,967 Financials (4.1%) Banco Do Brasil 144A sr. unsec. 5.113s, 2017 (Brazil) BRL 536,000 297,983 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.24s, 2012 $903,125 795,765 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 25,000 23,250 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 403,000 370,760 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 53,000 50,085 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 512,000 471,040 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.561s, 2014 39,000 30,225 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 95,000 88,469 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 65,000 62,725 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero%, 2017 1,000,000 679,300 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 10.82s, 2011 RUB 22,000,000 693,768 JPMorgan Chase & Co. 144A unsec. unsub. notes 0.163s, 2012 INR 19,000,000 425,920 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 $100,000 102,000 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 252,000 241,920 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 0.704s, 2011 365,000 355,231 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 3,455,000 3,292,373 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 9s, 2014 (Russia) 1,425,000 1,561,515 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 137,000 143,891 UBS Luxembourg SA for Sberbank sub. bonds stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Russia)  1,290,000 1,289,162 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.315s, 2014 60,000 49,875 VTB Capital SA 144A notes 7 1/2s, 2011 (Russia) 1,925,000 1,985,156 CORPORATE BONDS Principal AND NOTES (22.6%)* cont amount Value Financials cont. VTB Capital SA 144A notes 6 7/8s, 2018 (Russia) $750,000 $738,750 VTB Capital SA 144A sec. notes 6.609s, 2012 (Russia) 2,025,000 2,013,255 Health care (1.5%) Community Health Systems, Inc. company guaranty 8 7/8s, 2015 197,000 201,925 DaVita, Inc. company guaranty 6 5/8s, 2013 153,000 151,470 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 205,000 209,100 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  299,000 310,960 HCA, Inc. sr. sec. notes 9 1/4s, 2016 346,000 357,678 HCA, Inc. sr. sec. notes 9 1/8s, 2014 282,000 291,165 Omnicare, Inc. company guaranty 6 3/4s, 2013 195,000 188,663 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 545,000 524,563 Select Medical Corp. company guaranty 7 5/8s, 2015 547,000 512,129 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 724,000 704,090 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 70,000 69,650 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 310,000 248,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  115,293 91,658 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 119,000 131,198 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 471,000 492,195 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 491,000 500,820 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 305,000 320,250 Ventas Realty LP/Capital Corp. company guaranty sr. unsec. notes 7 1/8s, 2015 R 50,000 49,625 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 R 173,000 167,378 Technology (0.9%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 334,000 300,600 Avago Technologies Finance company guaranty sr. unsec. notes 10 1/8s, 2013 (Singapore) 80,000 84,200 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 305,000 273,356 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 155,000 144,538 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 103,000 95,146 First Data Corp. company guaranty sr. unsec. notes zero %, 2015  162,000 137,700 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 161,000 138,460 28 CORPORATE BONDS Principal AND NOTES (22.6%)* cont. amount Value Technology cont. Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 $609,000 $465,885 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 14,000 9,310 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 474,700 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default)  13,000 16 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 136,000 127,160 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 310,000 316,200 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 620,000 626,200 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 320,000 331,200 Transportation (0.2%) British Airways PLC sr. unsec. 8 3/4s, 2016 (United Kingdom) GBP 157,000 226,987 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 $295,000 282,094 RailAmerica, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 170,000 178,075 Utilities and power (1.1%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 130,000 130,813 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 380,000 387,125 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 146,000 160,831 CMS Energy Corp. sr. unsec. unsub. notes 6.3s, 2012 45,000 45,839 Dynegy-Roseton Danskamme sec. bonds 7.27s, 2010 137,786 137,442 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 151,000 132,125 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 69,000 64,688 Edison Mission Energy sr. unsec. notes 7.2s, 2019 147,000 119,070 Edison Mission Energy sr. unsec. notes 7s, 2017 23,000 19,205 El Paso Corp. sr. unsec. notes 12s, 2013 516,000 589,530 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 115,000 115,288 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 400,000 427,000 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 100,000 101,500 NRG Energy, Inc. sr. notes 7 3/8s, 2016 235,000 227,363 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 655,000 677,925 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 257,000 264,389 CORPORATE BONDS Principal AND NOTES (22.6%)* cont. amount Value Utilities and power cont. Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 $185,000 $193,380 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7s, 2012 280,000 299,126 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 18,000 18,915 Total corporate bonds and notes (cost $87,052,854) Principal ASSET-BACKED SECURITIES (11.9%)* amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 0.936s, 2035 $74,142 $29,658 FRB Ser. 05-4, Class A2C, 0.456s, 2035 25,148 22,171 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.396s, 2036 107,000 28,712 FRB Ser. 06-HE3, Class A2C, 0.396s, 2036 115,000 33,133 Ameriquest Mortgage Securities, Inc. FRB Ser. 03-8, Class M2, 1.996s, 2033 199,684 42,219 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 F 383,000 68,940 Ser. 04-1A, Class E, 6.42s, 2039 F 361,000 64,980 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.516s, 2033 24,453 3,767 FRB Ser. 06-W4, Class A2C, 0.406s, 2036 204,000 62,568 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.246s, 2033 154,064 101,798 FRB Ser. 05-WMC1, Class M1, 0.686s, 2035 31,000 18,600 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.436s, 2036 30,265 15,696 FRB Ser. 06-HE4, Class A5, 0.406s, 2036 112,818 70,619 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 0.946s, 2033 228,044 109,461 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.121s, 2034 54,804 7,510 FRB Ser. 05-HE1, Class M3, 1.176s, 2035 223,000 43,953 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 474,538 270,487 Ser. 00-A, Class A2, 7.575s, 2030 1,261,826 694,619 Ser. 99-B, Class A4, 7.3s, 2016 621,037 321,239 Ser. 99-B, Class A3, 7.18s, 2015 1,045,145 549,221 FRB Ser. 00-A, Class A1, 0.403s, 2030 136,499 22,706 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 500,000 500,170 29 Principal ASSET-BACKED SECURITIES (11.9%)* cont. amount Value Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.666s, 2035 $47,073 $26,412 FRB Ser. 07-OPX1, Class A1A, 0.316s, 2037 847,703 508,622 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 1,273,086 987,048 Ser. 00-4, Class A6, 8.31s, 2032 3,046,489 2,320,443 Ser. 00-5, Class A7, 8.2s, 2032 476,000 384,650 Ser. 00-1, Class A5, 8.06s, 2031 865,954 619,155 Ser. 00-4, Class A5, 7.97s, 2032 172,788 128,380 Ser. 00-5, Class A6, 7.96s, 2032 559,995 445,501 Ser. 02-1, Class M1F, 7.954s, 2033 44,000 31,771 Ser. 01-3, Class M2, 7.44s, 2033 31,182 1,343 Ser. 01-4, Class A4, 7.36s, 2033 172,708 158,649 Ser. 00-6, Class A5, 7.27s, 2031 418,391 377,481 Ser. 01-1, Class A5, 6.99s, 2032 3,823,937 3,396,444 Ser. 01-3, Class A4, 6.91s, 2033 2,502,766 2,229,955 Ser. 02-1, Class A, 6.681s, 2033 656,581 624,269 FRB Ser. 02-1, Class M1A, 2.311s, 2033 2,249,000 1,004,777 FRB Ser. 01-4, Class M1, 2.011s, 2033 295,000 110,367 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.766s, 2035 47,000 32,910 FRB Ser. 05-14, Class 3A2, 0.486s, 2036 20,560 17,028 Countrywide Asset-Backed Certificates FRB Ser. 06-4, Class 2A2, 0.426s, 2036 1,051,164 732,241 Credit-Based Asset Servicing and Securitization FRB Ser. 07-CB1, Class AF1A, 0.316s, 2037 882,257 433,364 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 431,000 142,230 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 0.916s, 2035 73,605 7,043 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.396s, 2036 173,000 62,867 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.576s, 2036 244,000 98,994 FRB Ser. 06-2, Class 2A3, 0.416s, 2036 353,000 144,061 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 687,000 687,824 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 7.589s, 2043 F GBP 688,016 195,934 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 F EUR 1,430,000 407,236 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $835,002 730,627 Ser. 94-4, Class B2, 8.6s, 2019 351,873 185,725 Ser. 93-1, Class B, 8.45s, 2018 287,050 249,463 Ser. 99-5, Class A5, 7.86s, 2030 3,645,658 3,023,450 Ser. 96-8, Class M1, 7.85s, 2027 387,000 313,795 Ser. 95-8, Class B1, 7.3s, 2026 362,579 256,597 Ser. 95-4, Class B1, 7.3s, 2025 371,800 299,629 Ser. 96-10, Class M1, 7.24s, 2028 41,000 35,260 Ser. 97-6, Class M1, 7.21s, 2029 1,087,000 745,666 Ser. 98-2, Class A6, 6.81s, 2027 343,815 322,153 Ser. 99-3, Class A7, 6.74s, 2031 608,421 498,906 FRN Ser. 98-4, Class A6, 6.53s, 2030 161,939 149,561 Ser. 99-2, Class A7, 6.44s, 2030 40,832 33,403 Ser. 99-1, Class A6, 6.37s, 2025 18,000 17,091 Ser. 98-4, Class A5, 6.18s, 2030 408,619 373,573 Ser. 99-1, Class A5, 6.11s, 2023 57,324 57,262 Principal ASSET-BACKED SECURITIES (11.9%)* cont. amount Value Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 $1,522,615 $1,096,283 Ser. 99-5, Class M1A, 8.3s, 2026 157,000 124,532 Ser. 99-5, Class A4, 7.59s, 2028 30,211 29,176 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 F 26,388 26,124 GSAA Home Equity Trust FRB Ser. 06-19, Class A1, 0.336s, 2036 2,608,478 1,343,366 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.396s, 2036 526,000 144,481 FRB Ser. 07-HE2, Class A2A, 0.366s, 2047 1,134,953 858,592 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.246s, 2030 381,221 19,061 FRB Ser. 05-1A, Class E, 2.046s, 2030 83,828 4,191 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.576s, 2036 122,000 46,817 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-FRE1, Class A4, 0.536s, 2035 103,000 52,181 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class A4, 5.27s, 2018 1,014,992 849,553 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 1,038,099 627,389 LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 2.996s, 2037 1,260,000 189,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 F 1,671,674 802,403 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.866s, 2035 255,000 86,903 FRB Ser. 06-4, Class 2A4, 0.506s, 2036 117,000 40,378 FRB Ser. 06-1, Class 2A3, 0.436s, 2036 122,002 56,360 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.496s, 2032 1,046,356 841,658 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.396s, 2036 61,000 26,607 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 106,336 87,200 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 3.446s, 2034 68,909 5,856 FRB Ser. 05-HE2, Class M5, 0.926s, 2035 147,818 91,603 FRB Ser. 05-HE1, Class M3, 0.766s, 2034 160,000 114,508 FRB Ser. 06-NC4, Class M2, 0.546s, 2036 223,000 903 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 32,033 30,416 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 3.321s, 2033 12,217 5,342 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.406s, 2036 146,000 79,731 FRB Ser. 06-2, Class A2C, 0.396s, 2036 146,000 74,816 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 968,213 484,107 Ser. 99-D, Class A1, 7.84s, 2029 804,575 695,448 Ser. 00-A, Class A2, 7.765s, 2017 117,293 67,975 Ser. 95-B, Class B1, 7.55s, 2021 281,592 156,985 30 Principal ASSET-BACKED SECURITIES (11.9%)* cont. amount Value Oakwood Mortgage Investors, Inc. Ser. 00-D, Class A4, 7.4s, 2030 $1,022,000 $693,990 Ser. 02-B, Class A4, 7.09s, 2032 335,885 262,339 Ser. 99-B, Class A4, 6.99s, 2026 824,686 674,346 Ser. 00-D, Class A3, 6.99s, 2022 145,085 142,199 Ser. 02-A, Class A4, 6.97s, 2032 48,964 33,540 Ser. 01-D, Class A4, 6.93s, 2031 636,555 457,956 Ser. 01-E, Class A4, 6.81s, 2031 841,572 563,853 Ser. 99-B, Class A3, 6.45s, 2017 196,466 165,081 Ser. 01-C, Class A2, 5.92s, 2017 861,479 363,565 Ser. 02-C, Class A1, 5.41s, 2032 1,018,281 748,437 Ser. 01-D, Class A2, 5.26s, 2019 127,239 83,778 Ser. 01-E, Class A2, 5.05s, 2019 893,308 544,918 Ser. 02-A, Class A2, 5.01s, 2020 215,184 112,102 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 152,867 133,389 FRB Ser. 01-B, Class A2, 0.618s, 2018 41,271 29,425 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.076s, 2036 104,000 17,041 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.376s, 2036 217,285 72,736 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.436s, 2036 116,334 66,200 FRB Ser. 07-RZ1, Class A2, 0.406s, 2037 176,000 94,822 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 0.976s, 2035 326,293 241,964 Ser. 01-KS3, Class AII, 0.706s, 2031 1,297,477 846,105 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.896s, 2035 160,000 798 Securitized Asset Backed Receivables, LLC FRB Ser. 07-NC2, Class A2B, 0.386s, 2037 165,000 55,961 FRB Ser. 07-BR5, Class A2A, 0.376s, 2037 389,077 258,736 FRB Ser. 07-BR4, Class A2A, 0.336s, 2037 346,014 214,529 FRB Ser. 07-BR3, Class A2A, 0.316s, 2037 2,518,194 1,687,190 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.456s, 2036 246,000 86,265 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.416s, 2036 117,000 75,020 FRB Ser. 06-3, Class A3, 0.406s, 2036 529,000 282,512 South Coast Funding 144A FRB Ser. 3A, Class A2, 1.664s, 2038 140,000 1,400 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.506s, 2036 117,000 10,193 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 467,000 28,020 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 390,000 29,250 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.356s, 2037 769,827 477,293 Principal ASSET-BACKED SECURITIES (11.9%)* cont. amount Value Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.404s, 2044 (United Kingdom) $256,909 $30,829 Total asset-backed securities (cost $61,122,172) Principal U.S. TREASURY OBLIGATIONS (0.1%)* amount Value U.S. Treasury Bonds 8.125%, August 15, 2019 i $153,000 $216,904 Total U.S. treasury obligations (cost $216,904) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (8.0%)* amount Value U.S. Government Guaranteed Mortgage Obligations (2.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, October 1, 2039 $2,000,000 $2,127,500 4 1/2s, TBA, October 1, 2039 7,000,000 7,103,907 U.S. Government Agency Mortgage Obligations (5.6%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, October 1, 2039 2,000,000 2,136,875 6s, TBA, October 1, 2024 3,000,000 3,195,000 5 1/2s, TBA, October 1, 2024 1,000,000 1,057,188 5s, March 1, 2039 937,200 969,562 4 1/2s, May 1, 2039 910,052 923,134 4 1/2s, TBA, November 1, 2039 2,000,000 2,018,828 4 1/2s, TBA, October 1, 2039 11,000,000 11,140,938 Total U.S. government and agency mortgage obligations (cost $30,456,750) FOREIGN GOVERNMENT Principal BONDS AND NOTES (6.6%)* amount Value Argentina (Republic of) bonds Ser. VII, zero %, 2013 $47,000 $37,318 Argentina (Republic of) bonds FRB zero %, 2013 1,431,000 574,547 Argentina (Republic of) sr. unsec. unsub. bonds zero %, 2015 2,411,000 1,793,784 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 2,039,000 397,605 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.943s, 2012 $13,711,000 4,125,640 Banco Nacional de Desenvolvimento Economico e Social 144A notes 6 1/2s, 2019 535,000 568,438 Brazil (Federal Republic of) notes zero %, 2017 BRL 1,500 763,788 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $795,000 854,625 Brazil (Federal Republic of) sr. unsec. bonds 6s, 2017 790,000 850,767 Ecuador (Republic of) regs notes Ser. REGS, 9 3/8s, 2015 125,000 109,100 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,590,000 1,702,079 Industrial Bank Of Korea 144A sr. notes 7 1/8s, 2014 325,000 356,659 31 FOREIGN GOVERNMENT Principal BONDS AND NOTES (6. 6%)* cont. amount Value Peru (Republic of) sr. unsec. unsub. notes 7 1/8s, 2019 $942,000 $1,076,235 Republic of Indonesia 144A sr. unsec. unsub. bonds 6 7/8s, 2018 550,000 591,250 Russia (Federation of) 144A unsec. unsub. bonds 5s, 2030 2,293,600 2,471,515 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 430,000 479,450 Spain (Government of) bonds Ser. REGS, 5.4s, 2011 EUR 1,000,000 1,572,517 Turkey (Republic of) bonds 16s, 2012 TRY 175,000 133,846 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $810,000 886,270 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,505,000 1,643,641 Venezuela (Republic of) bonds 8 1/2s, 2014 450,000 403,128 Venezuela (Republic of) unsec. note FRN Ser. REGS, 1.505s, 2011 770,000 685,716 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,985,000 1,966,996 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,285,000 1,316,560 Total foreign government bonds and notes (cost $23,724,299) Principal SENIOR LOANS (6.2%)* c amount Value Basic materials (0.3%) Georgia-Pacific Corp. bank term loan FRN Ser. C, 3.597s, 2014 $84,123 $83,475 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.369s, 2012 152,767 146,752 Novelis, Inc. bank term loan FRN Ser. B, 2.422s, 2014 500,678 457,584 Novelis, Inc. bank term loan FRN Ser. B, 2.27s, 2014 227,574 207,987 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 6s, 2014 70,813 71,521 Capital goods (0.5%) Graham Packaging Co., LP bank term loan FRN Ser. B, 2.563s, 2011 96,290 93,852 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.598s, 2014 38,254 29,073 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.372s, 2014 737,925 560,823 Manitowoc Co., Inc. (The) bank term loan FRN Ser. A, 4.807s, 2013 222,000 205,905 Mueller Water Products, Inc. bank term loan FRN Ser. B, 6s, 2014 135,825 131,750 Polypore, Inc. bank term loan FRN Ser. B, 2.52s, 2014 309,734 289,214 Sensata Technologies BV bank term loan FRN 2.246s, 2013 (Netherlands) 276,114 235,560 Sequa Corp. bank term loan FRN 3.844s, 2014 404,956 349,275 Wesco Aircraft Hardware Corp. bank term loan FRN 2.52s, 2013 114,000 105,878 Principal SENIOR LOANS (6.2%)* c cont. amount Value Communication services (1.1%) Cebridge Connections, Inc. bank term loan FRN 4.788s, 2014 $160,000 $149,600 Charter Communications Operating, LLC bank term loan FRN 9 1/4s, 2014 227,125 228,488 Charter Communications, Inc. bank term loan FRN 6 3/4s, 2014 200,000 174,125 Charter Communications, Inc. bank term loan FRN 6 1/4s, 2014 929,731 885,569 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 232,789 174,243 Insight Midwest, LP bank term loan FRN Ser. B, 2.26s, 2014 130,326 123,763 Intelsat Corp. bank term loan FRN Ser. B2, 2.753s, 2011 209,416 198,684 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.753s, 2013 209,481 198,745 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.753s, 2013 209,416 198,684 Intelsat, Ltd. bank term loan FRN 3.253s, 2014 (Bermuda) 460,000 412,083 Level 3 Communications, Inc. bank term loan FRN 2.683s, 2014 108,000 95,256 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 95,000 100,463 Mediacom Communications Corp. bank term loan FRN Ser. C, 1 3/4s, 2015 544,439 501,792 Mediacom Communications Corp. bank term loan FRN Ser. D2, 2s, 2015 116,700 108,239 MetroPCS Wireless, Inc. bank term loan FRN 2.683s, 2013 219,205 208,825 PAETEC Holding Corp. bank term loan FRN Ser. B1, 2.761s, 2013 84,643 80,199 TW Telecom, Inc. bank term loan FRN Ser. B, 2.02s, 2013 230,457 222,295 West Corp. bank term loan FRN 2. 623s, 2013 112,675 106,156 Consumer cyclicals (2.5%) Affinion Group, Inc. bank term loan FRN Ser. B, 2.761s, 2013 430,536 411,807 Allison Transmission, Inc. bank term loan FRN Ser. B, 3s, 2014 433,384 377,285 Building Materials Holdings Corp. bank term loan FRN 3.005s, 2014 153,615 139,704 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 245,683 229,100 Cenveo, Inc. bank term loan FRN Ser. C, 4.792s, 2014 230,118 222,539 Cenveo, Inc. bank term loan FRN Ser. DD, 4.792s, 2014 7,668 7,415 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.84s, 2016 210,000 158,375 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. B, 3 1/8s, 2012 220,103 194,791 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. C, 3 1/8s, 2012 549,806 486,578 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 235,412 200,453 GateHouse Media, Inc. bank term loan FRN 2 1/2s, 2014 220,000 68,567 32 Principal SENIOR LOANS (6.2%)* c cont. amount Value Consumer cyclicals cont. GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 $513,424 $160,017 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2 1/4s, 2014 191,576 59,708 Golden Nugget, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 101,564 66,016 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.269s, 2014 57,964 37,676 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 898,895 896,198 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.504s, 2015 169,439 136,653 Jarden Corp. bank term loan FRN Ser. B1, 2.348s, 2012 100,547 97,581 Jarden Corp. bank term loan FRN Ser. B2, 2.348s, 2012 45,709 44,300 Jarden Corp. bank term loan FRN Ser. B4, 3.848s, 2015 166,517 163,990 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.538s, 2013 123,076 109,794 National Bedding Co. bank term loan FRN 2.255s, 2011 89,621 80,659 Navistar Financial Corp. bank term loan FRN 2.057s, 2012 218,667 211,013 Navistar International Corp. bank term loan FRN 3.496s, 2012 601,333 580,287 QVC, Inc. bank term loan FRN 5.746s, 2014 205,000 204,570 R.H. Donnelley, Inc. bank term loan FRN 6 3/4s, 2011 487,042 413,986 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6 3/4s, 2011 271,841 231,291 Realogy Corp. bank term loan FRN 0.166s, 2013 165,224 140,205 Realogy Corp. bank term loan FRN Ser. B, 3.254s, 2013 613,690 520,760 Six Flags Theme Parks bank term loan FRN 2.595s, 2015 375,114 365,361 Thomas Learning bank term loan FRN Ser. B, 2.76s, 2014 99,746 89,721 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  948,000 471,334 TRW Automotive, Inc. bank term loan FRN Ser. B, 6 1/4s, 2014 350,874 349,832 United Components, Inc. bank term loan FRN Ser. D, 2.72s, 2012 388,444 358,340 Universal City Development Partners, Ltd. bank term loan FRN Ser. B, 6s, 2011 969,872 951,687 Univision Communications, Inc. bank term loan FRN Ser. B, 2.511s, 2014 175,000 147,693 Yankee Candle Co., Inc. bank term loan FRN 2 1/4s, 2014 117,445 110,046 Consumer staples (0.4%) Claires Stores, Inc. bank term loan FRN 3.114s, 2014 79,796 59,348 Dole Food Co., Inc. bank term loan FRN Ser. B, 7.973s, 2013 35,072 35,450 Dole Food Co., Inc. bank term loan FRN Ser. C, 7.939s, 2013 132,298 133,723 Principal SENIOR LOANS (6.2%)* c cont. amount Value Consumer staples cont. Dole Food Co., Inc. bank term loan FRN Ser. C, 0.505s, 2013 $20,311 $20,530 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.009s, 2014 499,557 469,375 Revlon Consumer Products bank term loan FRN Ser. B, 4.337s, 2012 105,000 100,887 Rite-Aid Corp. bank term loan FRN Ser. B, 2.01s, 2014 98,500 85,982 Spectrum Brands, Inc. bank term loan FRN 1 1/2s, 2013 30,543 29,054 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 8.003s, 2013 529,397 503,589 Energy (0.2%) EPCO Holding, Inc. bank term loan FRN Ser. A, 1.246s, 2012 220,000 198,000 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7.559s, 2013 237,479 231,542 MEG Energy Corp. bank term loan FRN 2.6s, 2013 (Canada) 96,500 91,675 MEG Energy Corp. bank term loan FRN Ser. DD, 2.6s, 2013 (Canada) 98,375 93,456 Petroleum Geo-Services ASA bank term loan FRN 2.35s, 2015 (Norway) 143,000 135,731 Targa Resources, Inc. bank term loan FRN 2.263s, 2012 35,095 34,306 Targa Resources, Inc. bank term loan FRN Ser. C, 0.473s, 2012 25,645 25,068 Financials (%) Hub International, Ltd. bank term loan FRN Ser. B, 2.761s, 2014 139,757 126,305 Hub International, Ltd. bank term loan FRN Ser. DD, 2.761s, 2014 31,414 28,390 Health care (0.7%) Community Health Systems, Inc. bank term loan FRN Ser. B, 2.612s, 2014 528,100 495,622 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.511s, 2014 27,184 25,513 Health Management Associates, Inc. bank term loan FRN 2.348s, 2014 1,289,546 1,208,466 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.261s, 2014 120,362 113,140 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 32,503 30,553 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.738s, 2014 395,329 337,018 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.261s, 2014 347,799 326,931 Select Medical Corp. bank term loan FRN Ser. B, 2.413s, 2012 14,961 14,369 Sun Healthcare Group, Inc. bank term loan FRN 0.498s, 2014 35,012 32,561 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.683s, 2014 $123,526 $114,879 33 Principal SENIOR LOANS (6.2%)* c cont. amount Value Technology (0.1%) Compucom Systems, Inc. bank term loan FRN 3.77s, 2014 $124,099 $116,653 First Data Corp. bank term loan FRN Ser. B1, 2.998s, 2014 386,633 332,827 Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 110,384 110,660 Utilities and power (0.4%) Dynegy Holdings, Inc. bank term loan FRN 4.02s, 2013 194,000 186,301 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.754s, 2014 268,686 212,061 Principal SENIOR LOANS (6.2%)* c cont. amount Value Utilities and power cont. Energy Future Holdings Corp. bank term loan FRN Ser. B3, 3.754s, 2014 $195,442 $153,471 NRG Energy, Inc. bank term loan FRN 2.252s, 2014 319,046 302,329 NRG Energy, Inc. bank term loan FRN 0.498s, 2014 171,715 162,718 Reliant Energy, Inc. bank term loan FRN 0.241s, 2014 450,000 421,313 Total senior loans (cost $26,405,334) PURCHASED OPTIONS OUTSTANDING (3.3%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $18,927,000 $2,998,605 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 18,927,000 2,998,605 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 18,927,000 189 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 18,927,000 189 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 19,098,000 1,224,393 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.23 19,098,000 1,217,732 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 32,120,000 3,931,488 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 32,120,000 107,281 Total purchased options outstandings (cost $7,011,266) CONVERTIBLE BONDS AND NOTES (0.3%)* Principal amount Value General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 $525,000 $448,875 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default)  R 395,000 266,625 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 195,000 229,856 TUI AG cv. sr. unsec. notes 2 3/4s, 2012 (Germany) EUR 50,000 56,746 Total convertible bonds and notes (cost $1,082,770) PREFERRED STOCKS (%)* Shares Value Preferred Blocker, Inc. 144A 7.00% cum. pfd. 228 $132,589 Total preferred stocks (cost $76,202) 34 COMMON STOCKS (%)* Shares Value AboveNet, Inc.  614 $29,939 Bohai Bay Litigation, LLC  F 991 3,091 Vertis Holdings, Inc.  F 11,336 11 Total common stocks (cost $0) WARRANTS (%)*  Expiration date Strike price Warrants Value AboveNet, Inc. 9/08/10 $24.00 118 $8,585 New ASAT (Finance), Ltd. (Cayman Islands) F 2/01/11 0.01 3,380  Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR .001 508 20,796 Vertis Holdings, Inc. F 10/18/15 $0.01 752  Total warrants (cost $19,322) CONVERTIBLE PREFERRED STOCKS (%)* Shares Value Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. (acquired various dates from 12/2/04 to 12/22/04, cost $109,821)  2,393 $22,255 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  667 4,202 Total convertible preferred stocks (cost $738,520) SHORT-TERM INVESTMENTS (9.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 17,319,935 $17,319,935 SSgA Prime Money Market Fund i $5,750,000 5,750,000 U.S. Treasury Bills for an effective yield of zero%, maturity date December 17, 2009 i 605,000 604,879 U.S. Treasury Cash Management Bills for an effective yield of 0.40%, maturity date June 10, 2010 ## 1,310,000 1,306,497 U.S. Treasury Cash Management Bills with yields ranging from 0.30% to 0.47%, maturity date April 1, 2010 # ## 11,388,000 11,365,319 Total short-term investments (cost $36,347,343) TOTAL INVESTMENTS Total investments (cost $435,398,254) Key to holdings currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound HUF Hungarian Forint INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira ZAR South African Rand Key to holdings abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments 35 * Percentages indicated are based on net assets of $383,388,420.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at September 30, 2009 was $22,255, or less than 0.1% of net assets.  Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at September 30, 2009. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at September 30, 2009. ▲ Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at September 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) disclosures based on the securities valuation inputs. i Securities purchased with cash or received, that were pledged to the fund for collateral on certain derivative contracts (Note 1). R Real Estate Investment Trust. At September 30, 2009 liquid assets totaling $177,094,749 have been segregated to cover open forward commitments, swap contracts and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at September 30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at September 30, 2009. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at September 30, 2009 (as a percentage of Portfolio Value): United States 89.2% Brazil 1.0% United Kingdom 0.5% Russia 3.3 Indonesia 0.6 Other 1.8 Argentina 1.6 Turkey 0.6 Total 100.0% Venezuela 1.4 FORWARD CURRENCY CONTRACTS TO BUY at 9/30/09 Aggregate Delivery Unrealized appreciation/ (aggregate face value $65,574,323) Value face value date (depreciation) Australian Dollar $12,243,839 $11,558,857 10/21/09 $684,982 Canadian Dollar 3,771,036 3,755,473 10/21/09 15,563 Danish Krone 264,816 263,383 10/21/09 1,433 Euro 6,884,027 6,883,316 10/21/09 711 Hungarian Forint 1,185,564 1,168,990 10/21/09 16,574 Japanese Yen 19,165,159 18,590,461 10/21/09 574,698 Malaysian Ringgit 162,861 161,192 10/21/09 1,669 Mexican Peso 47,798 48,500 10/21/09 (702) New Zealand Dollar 6,138 5,907 10/21/09 231 Norwegian Krone 9,773,428 9,331,268 10/21/09 442,160 Polish Zloty 4,728,486 4,800,430 10/21/09 (71,944) South African Rand 1,319,023 1,309,837 10/21/09 9,186 Swedish Krona 4,785,812 4,623,858 10/21/09 161,954 Swiss Franc 3,104,182 3,072,851 10/21/09 31,331 Total 36 FORWARD CURRENCY CONTRACTS TO SELL at 9/30/09 Aggregate Delivery Unrealized appreciation/ (aggregate face value $39,958,446) Value face value date (depreciation) Australian Dollar $1,919,981 $1,898,324 10/21/09 $(21,657) Brazilian Real 1,395,319 1,349,826 10/21/09 (45,493) British Pound 5,779,776 5,879,259 10/21/09 99,483 Canadian Dollar 3,658,730 3,625,590 10/21/09 (33,140) Czech Koruna 1,749,819 1,725,602 10/21/09 (24,217) Euro 4,753,508 4,707,698 10/21/09 (45,810) Hungarian Forint 1,201,645 1,181,499 10/21/09 (20,146) Japanese Yen 1,085,175 1,083,876 10/21/09 (1,299) Norwegian Krone 2,304,296 2,225,952 10/21/09 (78,344) Polish Zloty 2,935,179 2,981,933 10/21/09 46,754 South African Rand 1,288,038 1,281,763 10/21/09 (6,275) Swedish Krona 2,376,051 2,286,447 10/21/09 (89,604) Swiss Franc 9,693,348 9,601,890 10/21/09 (91,458) Turkish Lira 129,602 128,787 10/21/09 (815) Total FUTURES CONTRACTS OUTSTANDING at 9/30/09 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 2 $1,252,012 Dec-09 $(1,067) Canadian Government Bond 10 yr (Long) 5 568,112 Dec-09 7,647 Euro-Bobl 5 yr (Long) 80 13,536,914 Dec-09 14,590 Euro-Bund 10 yr (Long) 3 535,443 Dec-09 2,185 Euro-Schatz 2 yr (Short) 471 74,601,456 Dec-09 (158,621) Japanese Government Bond 10 yr (Short) 7 10,883,508 Dec-09 (50,024) Japanese Government Bond 10 yr Mini (Short) 1 155,456 Dec-09 (1,015) U.K. Gilt 10 yr (Short) 61 11,575,072 Dec-09 (53,510) U.S. Treasury Bond 20 yr (Long) 948 115,063,500 Dec-09 2,164,737 U.S. Treasury Note 2 yr (Short) 3 650,906 Dec-09 (3,789) U.S. Treasury Note 5 yr (Short) 501 58,162,969 Dec-09 (882,003) U.S. Treasury Note 10 yr (Short) 3 354,984 Dec-09 (3,992) Total WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $26,542,096) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $11,060,000 Aug-11/4.49 $835,362 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,362,000 Jul-11/4.525 1,567,704 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 7,124,000 Aug-11/4.475 532,519 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 7,124,000 Aug-11/4.475 352,211 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 11,060,000 Aug-11/4.49 540,834 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,530,000 Aug-11/4.55 434,824 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,530,000 Aug-11/4.55 261,016 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 10,823,000 Aug-11/4.765 976,235 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 10,823,000 Aug-11/4.765 449,046 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 11,515,000 Aug-11/4.70 998,466 37 WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $26,542,096) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $11,515,000 Aug-11/4.70 $492,151 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 30,543,000 Jul-11/4.745 2,714,982 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 30,543,000 Jul-11/4.745 1,245,551 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,362,000 Jul-11/4.46 1,499,287 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 19,096,000 Jul-11/4.52 1,475,166 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,362,000 Jul-11/4.46 984,513 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,362,000 Jul-11/4.525 946,654 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 19,096,000 Jul-11/4.52 892,165 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,548,000 Jul-11/4.5475 751,332 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,548,000 Jul-11/4.5475 438,826 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.4% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 50,458,000 Nov-09/4.40 3,903,431 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 19,098,000 Jun-10/5.235 165,007 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 1,469,000 Sep-13/4.82 77,969 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 25,011,500 May-12/5.51 3,206,305 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 19,098,000 Jun-10/5.23 163,670 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.4% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 50,458,000 Nov-09/4.40 28,761 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 1,469,000 Sep-13/4.82 49,579 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 25,011,500 May-12/5.51 865,021 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/09 (proceeds receivable $2,023,281) Principal Settlement Agency amount date Value FNMA, 4 1/2s, October 1, 2039 $2,000,000 10/14/08 $2,025,625 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $32,178,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $904,053 23,500,000  7/18/13 4.14688% 3 month USD-LIBOR- (1,803,258) BBA 7,133,000  9/18/38 4.36125% 3 month USD-LIBOR- (558,011) BBA 28,409,000 25,825 10/20/10 3 month USD-LIBOR-BBA 3.00% 1,076,177 219,700,000 (78,194) 11/26/10 3 month USD-LIBOR-BBA 2.35% 5,718,118 550,228,000  12/22/10 3 month USD-LIBOR-BBA 1.515% 7,292,670 54,651,000  10/26/12 4.6165% 3 month USD-LIBOR- (5,439,677) BBA 18,938,000  5/19/10 3.2925% 3 month USD-LIBOR- (561,462) BBA 23,910,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 722,661 11,889,000  5/8/28 4.95% 3 month USD-LIBOR- (2,003,317) BBA 38 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $76,136,000 $ 12/9/10 3 month USD-LIBOR-BBA 2.005% $1,598,026 28,963,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% (1,476,479) Citibank, N.A. JPY 1,134,000,000  9/11/16 1.8675% 6 month JPY-LIBOR- (687,902) BBA $7,876,000  7/17/19 3.8675% 3 month USD-LIBOR- (340,679) BBA 17,993,000  7/28/19 3.895% 3 month USD-LIBOR- (799,970) BBA 15,000,000  8/6/19 3.8425% 3 month USD-LIBOR- (584,976) BBA 17,500,000  8/12/14 3 month USD-LIBOR-BBA 3.1925% 533,893 18,950,000  8/14/11 1.61125% 3 month USD-LIBOR- (165,888) BBA 11,450,000  8/14/14 3 month USD-LIBOR-BBA 3.10% 296,871 MXN 33,510,000  7/18/13 1 month MXN-TIIE-BANXICO 9.175% 162,540 MXN 10,055,000  7/22/13 1 month MXN-TIIE-BANXICO 9.21% 50,572 $95,602,000  9/17/13 3 month USD-LIBOR-BBA 3.4975% 4,433,643 6,895,000  9/18/38 4.45155% 3 month USD-LIBOR- (648,903) BBA 302,431,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 7,101,321 8,078,000  2/24/16 2.77% 3 month USD-LIBOR- 85,890 BBA 113,713,000 (270,689) 8/27/14 3 month USD-LIBOR-BBA 2.97% 1,848,416 4,608,000  8/27/19 3 month USD-LIBOR-BBA 3.6875% 108,303 EUR 43,720,000 E  8/28/24 6 month EUR-EURIBOR- 4.835% (151,736) REUTERS $36,571,000  9/22/11 1.3675% 3 month USD-LIBOR- (72,393) BBA EUR 15,360,000  9/29/19 3.501% 6 month EUR-EURIBOR- (85,637) REUTERS $23,704,000  9/30/19 3 month USD-LIBOR-BBA 3.425% (60,272) 30,650,000  3/27/14 3 month USD-LIBOR-BBA 2.335% (204,099) 102,606,000  3/30/11 3 month USD-LIBOR-BBA 1.535% 898,294 MXN 12,400,000  3/28/13 1 month MXN-TIIE-BANXICO 6.9425% (6,245) $10,396,000  4/6/39 3.295% 3 month USD-LIBOR- 1,009,849 BBA 12,349,000  5/11/39 3.8425% 3 month USD-LIBOR- 8,773 BBA Citibank, N.A., London JPY 1,300,000,000  2/10/16 6 month JPY-LIBOR-BBA 1.755% 691,326 Credit Suisse $11,827,400  9/16/10 3.143% 3 month USD-LIBOR- (302,979) International BBA 4,042,000  9/18/38 4.41338% 3 month USD-LIBOR- (353,304) BBA 124,287,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 2,911,888 13,961,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 379,927 18,000,000  12/5/20 3 month USD-LIBOR-BBA 3.01% (751,175) 18,900,000  7/30/19 3 month USD-LIBOR-BBA 3.87% 795,649 5,750,000  8/5/19 3 month USD-LIBOR-BBA 3.903% 255,037 14,832,000  8/25/19 3.8475% 3 month USD-LIBOR- (556,251) BBA GBP 11,600,000  8/25/11 1.98% 6 month GBP-LIBOR- (83,875) BBA $14,199,000  8/28/19 3 month USD-LIBOR-BBA 3.6825% 327,775 14,255,000  2/5/14 2.475% 3 month USD-LIBOR- (53,925) BBA 6,455,000  2/5/29 3 month USD-LIBOR-BBA 3.35% (428,780) EUR 71,710,000  9/18/11 1.6875% 6 month EUR-EURIBOR- (70) REUTERS 39 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse EUR 18,900,000 $ 9/18/14 6 month EUR-EURIBOR- 2.755% $93,045 International cont. REUTERS $26,736,000  9/24/24 3.975% 3 month USD-LIBOR- (684,104) BBA 4,180,000  4/28/39 3.50375% 3 month USD-LIBOR- 255,002 BBA SEK 79,760,000 E  6/8/11 2.11% 3 month SEK-STIBOR- (18,227) SIDE SEK 79,760,000 E  6/8/12 3 month SEK-STIBOR-SIDE 3.275% (12,839) $11,675,000  6/5/39 4.29417% 3 month USD-LIBOR- (921,694) BBA SEK 26,590,000 E  6/8/11 2.22% 3 month SEK-STIBOR- (10,166) SIDE SEK 26,590,000 E  6/8/12 3 month SEK-STIBOR-SIDE 3.37% (841) $9,000,000  6/23/19 3 month USD-LIBOR-BBA 4.054% 571,154 Deutsche Bank AG 45,054,000  4/21/14 2.51% 3 month USD-LIBOR- (437,837) BBA 273,775,000  5/12/11 1.43% 3 month USD-LIBOR- (3,029,111) BBA 3,000,000  6/9/19 3 month USD-LIBOR-BBA 4.195% 231,787 19,578,000  7/27/19 3.755% 3 month USD-LIBOR- (634,367) BBA 6,298,000  7/28/19 3.895% 3 month USD-LIBOR- (280,010) BBA 13,500,000  8/11/19 4.18% 3 month USD-LIBOR- (913,844) BBA 9,268,000  9/23/38 4.75% 3 month USD-LIBOR- (1,353,325) BBA 125,936,000  10/24/10 3 month USD-LIBOR-BBA 2.604% 3,899,532 97,260,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 3,152,508 ZAR 12,120,000  7/6/11 3 month ZAR-JIBAR-SAFEX 9.16% 47,317 $70,018,000  11/28/13 3 month USD-LIBOR-BBA 2.8725% 2,013,939 79,355,000  12/5/13 2.590625% 3 month USD-LIBOR- (1,268,626) BBA 28,551,000  12/9/13 3 month USD-LIBOR-BBA 2.5225% 360,859 20,515,000  12/16/28 3 month USD-LIBOR-BBA 2.845% (2,705,005) 332,987,000  12/19/10 3 month USD-LIBOR-BBA 1.53429% 4,547,296 4,000,000  12/22/13 2.008% 3 month USD-LIBOR- 43,601 BBA 23,757,000  12/24/13 2.165% 3 month USD-LIBOR- 100,779 BBA 49,838,000  12/30/13 2.15633% 3 month USD-LIBOR- 256,024 BBA 34,300,000  1/8/29 3 month USD-LIBOR-BBA 3.19625% (2,937,626) 109,800,000  1/8/14 2.375% 3 month USD-LIBOR- (218,667) BBA 12,754,000  1/28/29 3 month USD-LIBOR-BBA 3.1785% (1,146,633) 14,015,000  8/26/19 3 month USD-LIBOR-BBA 3.73% 381,902 208,867,000  2/3/14 2.44% 3 month USD-LIBOR- (509,492) BBA 89,668,000  2/3/24 3 month USD-LIBOR-BBA 3.27% (4,385,076) 20,377,000  2/5/29 3 month USD-LIBOR-BBA 3.324% (1,428,152) 41,011,000  2/5/14 2.44661% 3 month USD-LIBOR- (104,935) BBA 285,446,000  2/6/14 2.5529% 3 month USD-LIBOR- (2,011,873) BBA 48,326,000  2/6/29 3 month USD-LIBOR-BBA 3.42575% (2,699,892) 40 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $9,000,000 $ 2/6/14 2.5675% 3 month USD-LIBOR- $(69,124) BBA 5,000,000  2/9/14 2.525% 3 month USD-LIBOR- (27,382) BBA 4,000,000  2/10/14 2.55% 3 month USD-LIBOR- (26,207) BBA 65,000,000  2/17/14 2.55% 3 month USD-LIBOR- (383,283) BBA 25,000,000  2/17/39 3.31% 3 month USD-LIBOR- 2,638,611 BBA 21,612,000  2/25/14 2.4675% 3 month USD-LIBOR- (37,031) BBA 106,000,000  3/4/14 2.54% 3 month USD-LIBOR- (459,775) BBA 41,000,000  3/4/39 3.37174% 3 month USD-LIBOR- 3,924,467 BBA 2,000,000  3/10/16 3 month USD-LIBOR-BBA 2.845% (14,853) 1,000,000  3/11/16 3 month USD-LIBOR-BBA 2.892% (4,699) 1,100,000  3/11/16 3 month USD-LIBOR-BBA 2.938% (2,138) 202,712,000  3/20/11 3 month USD-LIBOR-BBA 1.43% 1,537,803 3,000,000  3/24/14 2.297% 3 month USD-LIBOR- 23,847 BBA 84,000,000  3/30/14 2.36% 3 month USD-LIBOR- 496,633 BBA 38,000,000  3/30/21 3 month USD-LIBOR-BBA 3.125% (1,642,020) 7,314,200  9/22/19 3.6875% 3 month USD-LIBOR- (153,083) BBA 93,246,000 (251,041) 10/2/39 3.91% 3 month USD-LIBOR-  BBA 115,031,000 181,194 10/2/29 3 month USD-LIBOR-BBA 3.85%  74,773,000 26,058 10/2/19 3 month USD-LIBOR-BBA 3.45%  129,396,000 (28,106) 10/2/11 1.29% 3 month USD-LIBOR-  BBA Goldman Sachs JPY 743,800,000  6/10/16 1.953% 6 month JPY-LIBOR- (520,509) International BBA GBP 23,150,000  8/20/11 2.0225% 6 month GBP-LIBOR- (205,161) BBA GBP 83,130,000  8/24/11 2.035% 6 month GBP-LIBOR- (751,961) BBA GBP 29,790,000  8/24/14 6 month GBP-LIBOR-BBA 3.4825% 678,871 GBP 6,070,000  8/24/29 6 month GBP-LIBOR-BBA 4.29% 244,388 AUD 15,162,500 E  2/14/12 3 month AUD-BBR-BBSW 4.39% (188,850) EUR 49,190,000  9/22/11 6 month EUR-EURIBOR- 1.718% 38,252 REUTERS $22,856,900  9/22/14 2.83% 3 month USD-LIBOR- (220,230) BBA EUR 55,340,000  9/25/11 6 month EUR-EURIBOR- 1.718% 34,462 REUTERS GBP 50,070,000  9/23/11 1.9475% 6 month GBP-LIBOR- (223,726) BBA $27,831,100  9/29/14 3 month USD-LIBOR-BBA 2.6925% 68,016 41 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, $15,289,000 $ 3/11/38 5.0025% 3 month USD-LIBOR- $(2,913,215) N.A. BBA 35,403,000  3/20/13 3 month USD-LIBOR-BBA 3.145% 1,295,379 69,999,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 690,252 26,533,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% 1,762,197 53,631,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 1,509,859 21,496,000  5/22/19 3 month USD-LIBOR-BBA 3.3225% 62,255 66,969,000  5/28/11 3 month USD-LIBOR-BBA 1.3375% 571,820 13,885,000 E  6/9/20 4.73% 3 month USD-LIBOR- (1,123,435) BBA 4,000,000  6/9/19 3 month USD-LIBOR-BBA 4.207% 313,239 41,204,000  6/9/11 3 month USD-LIBOR-BBA 1.7675% 687,703 69,867,000  6/10/11 3 month USD-LIBOR-BBA 1.81% 1,222,305 6,423,000  7/16/10 3 month USD-LIBOR-BBA 3.384% 184,870 19,148,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 583,955 49,717,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 1,485,718 CAD 16,680,000  6/9/12 6 month CAD-BA-CDOR 1.95% 111,164 CAD 5,330,000  6/9/14 2.725% 6 month CAD-BA-CDOR (68,904) $13,885,000 E  6/11/20 4.735% 3 month USD-LIBOR- (1,126,351) BBA CAD 26,600,000  6/9/10 0.57% 1 month CAD-BA-CDOR (22,444) $35,465,000  6/16/19 4.09% 3 month USD-LIBOR- (2,388,789) BBA 12,266,000  6/19/19 3 month USD-LIBOR-BBA 3.8725% 590,252 AUD 6,090,000  6/26/19 6 month AUD-BBR-BBSW 6.05% 35,749 CAD 6,090,000  6/25/19 3.626% 6 month CAD-BA-CDOR (168,623) JPY 8,737,320,000  9/18/15 6 month JPY-LIBOR-BBA 1.19% 1,350,303 JPY 32,620,000  9/18/38 2.17% 6 month JPY-LIBOR- (3,860) BBA $17,560,000  9/23/38 4.70763% 3 month USD-LIBOR- (2,433,321) BBA 3,445,000  10/22/10 3 month USD-LIBOR-BBA 2.78% 115,863 17,025,000  10/23/13 3 month USD-LIBOR-BBA 3.535% 1,033,356 JPY 358,600,000 E  7/28/29 6 month JPY-LIBOR-BBA 2.67% (21,807) JPY 482,100,000 E  7/28/39 2.40% 6 month JPY-LIBOR- 30,447 BBA $52,300,000  7/30/11 1.46% 3 month USD-LIBOR- (344,354) BBA 20,609,000  8/3/14 3 month USD-LIBOR-BBA 3.061% 516,870 71,000,000  11/24/10 3 month USD-LIBOR-BBA 2.0075% 1,502,431 EUR 22,020,000  12/11/13 6 month EUR-EURIBOR- 3.536% 1,992,176 REUTERS PLN 9,400,000  1/26/11 6 month PLN-WIBOR-WIBO 4.177% $39,618 $22,300,000  8/4/14 3 month USD-LIBOR-BBA 2.89% 376,502 HUF 349,000,000  8/6/14 6 month HUF-BUBOR-REUTERS 7.08% (6,603) $17,000,000  8/7/19 4.015% 3 month USD-LIBOR- (915,234) BBA 14,000,000  8/10/19 4.02% 3 month USD-LIBOR- (755,079) BBA HUF 91,700,000  8/27/14 6 month HUF-BUBOR-REUTERS 6.94% (3,279) JPY 7,460,000,000  6/6/13 1.83% 6 month JPY-LIBOR- (3,638,667) BBA $6,970,000  1/27/24 3.1% 3 month USD-LIBOR- 472,792 BBA AUD 12,130,000 E  1/27/12 3 month AUD-BBR-BBSW 4.21% (163,637) $3,485,000  2/3/24 3 month USD-LIBOR-BBA 3.2825% (165,410) 42 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, $80,000,000 $ 2/5/11 1.625% 3 month USD-LIBOR- $(952,851) N.A. cont. BBA 195,522,000  2/6/11 1.6966% 3 month USD-LIBOR- (2,531,998) BBA 20,767,000  2/6/29 3 month USD-LIBOR-BBA 3.4546% (1,075,818) 22,859,000  3/3/11 3 month USD-LIBOR-BBA 1.68283% 275,423 4,658,000  3/6/39 3.48% 3 month USD-LIBOR- 357,769 BBA 12,980,600  9/10/19 3.66% 3 month USD-LIBOR- (257,521) BBA EUR 7,270,000 E  9/17/29 6 month EUR-EURIBOR- 4.944% 65,474 REUTERS $12,000,000  9/14/19 3 month USD-LIBOR-BBA 3.505% 71,803 5,521,000 (32,641) 9/16/39 4.00% 3 month USD-LIBOR- (112,882) BBA EUR 56,970,000  9/18/11 1.662% 6 month EUR-EURIBOR- 37,878 REUTERS EUR 15,010,000  9/18/14 6 month EUR-EURIBOR- 2.72% 38,007 REUTERS $8,500,000  9/21/19 3 month USD-LIBOR-BBA 3.575% 96,067 EUR 19,200,000  9/22/19 6 month EUR-EURIBOR- 3.549% 236,165 REUTERS $27,550,000  9/22/19 3.645% 3 month USD-LIBOR- (475,483) BBA 36,571,000  9/22/11 1.335% 3 month USD-LIBOR- (49,057) BBA GBP 910,000  9/24/29 6 month GBP-LIBOR-BBA 4.1975% 15,293 GBP 7,260,000  9/28/19 3.9225% 6 month GBP-LIBOR- (44,739) BBA EUR 9,600,000  10/1/19 3.481% 6 month EUR-EURIBOR- (26,711) REUTERS CAD 7,690,000  3/16/11 0.98% 3 month CAD-BA-CDOR (1,316) CAD 1,690,000  3/16/19 3 month CAD-BA-CDOR 2.7% (82,287) CAD 7,940,000  3/17/13 1.56% 3 month CAD-BA-CDOR 155,805 CAD 2,520,000  3/17/24 3 month CAD-BA-CDOR 3.46% (107,302) $41,000,000  3/20/19 3.20875% 3 month USD-LIBOR- 636,720 BBA 120,000,000  3/24/11 3 month USD-LIBOR-BBA 1.4625% 953,860 63,500,000  4/3/11 3 month USD-LIBOR-BBA 1.365% 718,846 20,810,000  4/3/13 1.963% 3 month USD-LIBOR- (74,710) BBA 116,130,000  4/3/14 2.203% 3 month USD-LIBOR- 400,200 BBA 158,590,000  4/3/10 3 month USD-LIBOR-BBA 1.168% 1,337,923 57,988,000  4/9/11 3 month USD-LIBOR-BBA 1.5025% 806,291 55,000,000  5/11/19 3 month USD-LIBOR-BBA 3.4% 584,583 18,600,000  5/13/19 3 month USD-LIBOR-BBA 3.2825% 4,175 Merrill Lynch Capital JPY 743,800,000  6/10/16 1.99625% 6 month JPY-LIBOR- (544,972) Services, Inc. BBA Merrill Lynch JPY 371,900,000  6/11/17 2.05625% 6 month JPY-LIBOR- (291,536) Derivative Products BBA AG Morgan Stanley $2,100,000  7/30/19 3 month USD-LIBOR-BBA 3.87% 88,405 Capital Services, Inc. Total E See Note 1 to the financial statements regarding extended effective dates. 43 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/09 Upfront Termi- Unrealized Swap Notional premium nation Fixed payments received (paid) Total return received by appreciation/ counterparty amount received (paid) date by fund per annum or paid by fund (depreciation) Deutsche Bank AG EUR 5,760,000 $ 3/27/14 1.785% Eurostat Eurozone HICP $42,175 excluding tobacco Goldman Sachs International EUR 9,600,000  4/30/13 2.375% French Consumer Price 583,979 Index excluding tobacco EUR 9,600,000  4/30/13 (2.41%) Eurostat Eurozone HICP (606,754) excluding tobacco EUR 9,600,000  5/6/13 2.34% French Consumer Price 564,298 Index excluding tobacco EUR 9,600,000  5/6/13 (2.385%) Eurostat Eurozone HICP (591,571) excluding tobacco $6,400,000  7/9/14 (1.70%) USA Non Revised 37,952 Consumer Price Index  Urban (CPI-U) GBP 5,920,000  8/21/12 (2.66%) GBP Non-revised UK 12,981 Retail Price Index $5,120,000  7/13/14 (1.60%) USA Non Revised 54,989 Consumer Price Index  Urban (CPI-U) EUR 5,320,000  4/23/14 1.67% Eurostat Eurozone HICP (52,665) excluding tobacco EUR 5,760,000  4/14/14 1.835% Eurostat Eurozone HICP 9,278 excluding tobacco $18,950,000  5/18/10 (0.25%) USA Non Revised 322,719 Consumer Price Index  Urban (CPI-U) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Financial Security Assurance Holdings, Baa1 $ $555,000 12/20/12 95 bp $(85,262) Ltd, 6.4%, 12/15/66 Nalco Co., 7.75%, 11/15/11 Ba2  80,000 9/20/12 350 bp 434 Barclays Bank PLC DJ ABX HE PEN AAA Series 6 A+ 278,302 1,531,250 7/25/45 18 bp 98,732 Version 1 Index DJ ABX HE PEN AAA Series 6 A+ 220,207 1,148,438 7/25/45 18 bp 85,529 Version 1 Index DJ ABX HE PEN AAA Series 6 A+ 208,985 990,387 7/25/45 18 bp 92,843 Version 1 Index DJ ABX HE PEN AAA Series 6 A+ 210,906 995,408 7/25/45 18 bp 94,174 Version 1 Index DJ ABX HE PEN AAA Series 7 BB 898,208 1,524,000 8/25/37 9 bp (44,364) Version 1 Index DJ CDX NA IG Series 12 Version 1 Index  (1,130,107) 29,966,000 6/20/14 (100 bp) (1,006,880) 44 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 cont. Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Citibank, N.A. DJ ABX HE AAA Index BBB $717,663 $3,469,012 5/25/46 11 bp $(262,269) DJ ABX HE PEN AAA Index BBB 611,503 3,954,273 5/25/46 11 bp (505,506) DJ ABX HE PEN AAA Series 6 BBB 171,737 807,698 5/25/46 11 bp (56,423) Version 1 Index DJ ABX HE PEN AAA Series 6 A+ 163,880 805,078 7/25/45 18 bp 69,469 Version 1 Index DJ ABX HE PEN AAA Series 6 BBB 686,668 3,740,116 5/25/46 11 bp (369,847) Version 2 Index Lighthouse International Co., SA, B3  EUR 495,000 3/20/13 815 bp (123,847) 8%, 4/30/14 Republic of Argentina, 8.28%, 12/31/33   $330,000 9/20/13 (1,170 bp) (6,052) Republic of Argentina, 8.28%, 12/31/33 B  330,000 9/20/13 (945 bp) 16,653 Credit Suisse First Boston International Ukraine (Government of), 7.65%, B2  1,105,000 10/20/11 194 bp (216,881) 6/11/13 Credit Suisse International DJ ABX HE PEN AAA Series 6 A+ 861,696 4,200,896 7/25/45 18 bp 369,057 Version 1 Index DJ ABX HE PEN AAA Series 6 BBB 1,991,129 4,355,315 5/25/46 11 bp 760,833 Version 2 Index DJ ABX HE PEN AAA Series 7 BB 1,146,531 1,931,000 8/25/37 9 bp (45,832) Version 1 Index DJ CMB NA CMBX AAA Index AA+ 8,988 54,000 12/13/49 8 bp (1,136) DJ CMBX NA AAA Series 4 AA+ 1,523,481 3,688,000 2/17/51 35 bp 782,777 Version 1 Index Deutsche Bank AG DJ ABX HE PEN AAA Index BBB 608,711 3,954,273 5/25/46 11 bp (508,299) DJ ABX HE PEN AAA Series 6 A+ 113,424 520,061 7/25/45 18 bp 52,437 Version 1 Index DJ ABX HE PEN AAA Series 6 BBB 655,834 1,741,324 5/25/46 11 bp 163,417 Version 2 Index DJ iTraxx Europe Series 8 Version 1  (54,791) EUR 571,200 12/20/12 (375 bp) 2,135 DJ iTraxx Europe Series 9 Version 1  158,373 EUR 2,318,400 6/20/13 (650 bp) 104,225 Federal Republic of Brazil, Baa3  $775,000 10/20/17 105 bp (18,272) 12 1/4%, 3/6/30 General Electric Capital Corp., Aa2  300,000 9/20/13 109 bp (9,214) 6%, 6/15/12 India Government Bond, 5 7/8%, 1/2/10 Ba2  5,800,000 1/11/10 170 bp 50,901 Korea Monetary STAB Bond, A2  1,365,000 2/19/10 115 bp 5,067 5.15%, 2/12/10 Korea Monetary STAB Bond, 5.45%, A  870,000 2/1/10 101 bp 3,278 1/23/10 Nalco Co., 7.75%, 11/15/11 Ba2  70,000 12/20/12 363 bp 586 Republic of Argentina, 8.28%, 12/31/33   660,000 8/20/12 (380 bp) 107,482 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 425,000 9/20/13 715 bp 21,105 Thomson SA, 5 3/4%, 9/25/49   EUR 11,900 12/20/12 (375 bp) 3,597 Thomson SA, 5 3/4%, 9/25/49   EUR 48,300 6/20/13 (650 bp) 12,653 United Mexican States, 7.5%, 4/8/33 Baa1  $1,495,000 3/20/14 56 bp (59,866) Virgin Media Finance PLC, 8 3/4%, B2  EUR 400,000 9/20/13 477 bp 6,454 4/15/14 Virgin Media Finance PLC, 8 3/4%, B2  EUR 400,000 9/20/13 535 bp 18,199 4/15/14 45 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 cont. Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International DJ ABX HE PEN AAA Series 6 Version 2 BBB $809,979 $1,876,876 5/25/46 11 bp $279,796 Index DJ CDX NA CMBX AAA Index AAA 56,692 1,550,000 3/15/49 7 bp (133,168) DJ CDX NA IG Series 12 Version 1 Index  (1,177,535) 27,089,000 6/20/14 (100 bp) (1,066,139) DJ CDX NA IG Series 12 Version 1 Index  (127,138) 2,893,000 6/20/14 (100 bp) (115,242) Lighthouse International Co, SA, 8%, B3  EUR 420,000 3/20/13 680 bp (106,077) 4/30/14 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 390,000 9/20/13 720 bp 18,073 JPMorgan Chase Bank, N.A. Claires Stores, 9 5/8%, 6/1/15 Caa1  $70,000 6/20/12 230 bp (19,394) DJ ABX HE PEN AAA Series 6 Version 1 A+ 77,693 362,249 7/25/45 18 bp 35,201 Index DJ ABX HE PEN AAA Series 6 Version 2 BBB 189,164 866,250 5/25/46 11 bp (55,536) Index DJ ABX HE PEN AAA Series 6 Version 2 BBB 659,822 1,726,886 5/25/46 11 bp 172,009 Index DJ CDX NA EM Series 10 Index Ba2 28,017 485,000 12/20/13 335 bp 36,460 DJ iTraxx Europe Crossover Series 8  (153,928) EUR 1,152,000 12/20/12 (375 bp) (39,118) Version 1 Freeport-McMoRan Copper & Gold, Inc., Ba2  $1,194,100 3/20/12 (85 bp) (7,566) bank term loan Republic of Argentina, 8.28%, 12/31/33 B  705,000 6/20/14 235 bp (205,307) Republic of Hungary, 4 3/4%, 2/3/15   600,000 4/20/13 (171.5 bp) 1,942 Russian Federation, 7 1/2%, 3/31/30 Baa1  1,605,000 5/20/17 60 bp (160,178) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3  215,000 6/20/13 595 bp (9,604) Thomson SA, 5 3/4%, 9/25/49   EUR 24,000 12/20/12 (375 bp) 7,255 Merrill Lynch Capital Services, Inc. D.R. Horton Inc., 7 7/8%, 8/15/11   $735,000 9/20/11 (426 bp) (40,729) Morgan Stanley Capital Services, Inc. DJ ABX CMBX BBB Index  50 68,790 10/12/52 (134 bp) 49,972 DJ CDX NA IG Series 12 Version 1 Index  (256,363) 6,310,000 6/20/14 (100 bp) (230,415) DJ CMB NA CMBX AAA Index AA+ 273,852 2,523,500 2/17/51 35 bp (232,996) Dominican Republic, 8 5/8%, 4/20/27   1,190,000 11/20/11 (170 bp) 92,399 Freeport-McMoRan Copper & Gold, Inc., Baa3  1,191,200 3/20/12 44 bp (12,091) T/L Bank Loan Nalco Co., 7.75%, 11/15/11 Ba2  80,000 9/20/12 330 bp (113) Nalco Co., 7.75%, 11/15/11 Ba2  115,000 3/20/13 460 bp 4,289 Republic of Venezuela, 9 1/4%, 9/15/27 B2  510,000 10/12/12 339 bp (59,146) UBS, AG Meritage Homes Corp., 7%, 5/1/14   67,000 F 9/20/13 (760 bp) (8,429) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at September 30, 2009. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for ASC 820 disclosures based on securities valuation inputs. 46 In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $44,031,541 $1,405,573 Common stocks: Communication services 29,939   Conglomerates   3,091 Consumer cyclicals   11 Total Common stocks  Convertible bonds and notes  1,002,102  Convertible preferred stocks  26,457  Corporate bonds and notes  86,732,006 1,363 Foreign government bonds and notes  25,361,474  Mortgage-backed securities  181,195,990  Preferred stocks  132,589  Purchased options outstanding  12,478,482  Senior loans  23,730,986  U.S. government and agency mortgage obligations  30,672,932  U.S treasury obligations  216,904  Warrants 8,585 20,796  Short-term investments 23,069,935 13,276,695  Totals by level Level 1 Level 2 Level 3 Other financial instruments: Other financial instruments include futures, written options, TBA sale commitments, swaps, forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of September 30, 2009: Change in net Balance as of Accrued unrealized Net transfers in Balance as of September 30, discounts/ Realized gain/ appreciation/ Net purchases/ and/or out of September 30, Investments in securities: premiums (loss) (depreciation)  sales Level 3 Asset-backed securities $4,153,299 $ $(410,549) $(360,235) $(1,362,890) $(614,052) $1,405,573 Common stocks: Conglomerates $33,627  (522,593) 574,932 (82,875)  3,091 Consumer cyclicals $   11   11 Total Common stocks   Corporate bonds and notes $13  (11) 3,239 (1,878)  $1,363 Mortgage-backed securities $1,042,398     (1,042,398) $ Warrants $1,847  (19,265) 17,418   $ Totals: $  Includes $(516,614) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Change in net Balance as of Accrued unrealized Net transfers in Balance as of September 30, discounts/ Realized gain/ appreciation/ Net purchases/ and/or out of September 30, premiums (loss) (depreciation) sales Level 3 2009  Other financial instruments: $ $ $ $   Includes amount payable under receivable purchase agreement.  Includes $5,189 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. 47 Statement of assets and liabilities 9/30/09 ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $418,078,319) $426,077,516 Affiliated issuers (identified cost $17,319,935) (Note 6) 17,319,935 Cash 1,668,015 Foreign currency (cost $529) (Note 1) 417 Dividends, interest and other receivables 4,572,740 Receivable for investments sold 63,971,589 Receivable for sales of delayed delivery securities (Note 1) 2,026,531 Unrealized appreciation on swap contracts (Note 1) 95,517,333 Unrealized appreciation on forward currency contracts (Note 1) 2,139,224 Premium paid on swap contracts (Note 1) 3,560,533 Total assets LIABILITIES Payable for variation margin (Note 1) 323,198 Distributions payable to shareholders 2,898,810 Payable for investments purchased 69,860,068 Payable for purchases of delayed delivery securities (Note 1) 28,699,007 Payable for compensation of Manager (Note 2) 687,095 Payable for investor servicing fees (Note 2) 15,674 Payable for custodian fees (Note 2) 72,014 Payable for Trustee compensation and expenses (Note 2) 125,242 Payable for administrative services (Note 2) 1,215 Unrealized depreciation on forward currency contracts (Note 1) 583,399 Interest payable (Note 2) 110,551 Written options outstanding, at value (premiums received $26,542,096) (Notes 1 and 3) 26,848,587 Payable for receivable purchase agreement (Note 2) 163,825 Premium received on swap contracts (Note 1) 13,564,572 Unrealized depreciation on swap contracts (Note 1) 80,788,020 TBA sales commitments, at value (proceeds receivable $2,023,281) (Note 1) 2,025,625 Collateral on certain derivative contracts, at value (Note 1) 6,571,783 Other accrued expenses 126,728 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $551,166,870 Undistributed net investment income (Note 1) 23,598,627 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (216,587,033) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 25,209,956 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value per share ($383,388,420 divided by 64,565,117 shares) $5.94 The accompanying notes are an integral part of these financial statements. 48 Statement of operations Year ended 9/30/09 INVESTMENT INCOME Interest (net of foreign tax of $16,129 ) (including interest income of $25,038 from investments in affiliated issuers) (Note 6) $25,198,190 Dividends 10,348 Securities lending 2,656 Total investment income EXPENSES Compensation of Manager (Note 2) 2,341,735 Investor servicing fees (Note 2) 156,343 Custodian fees (Note 2) 97,625 Trustee compensation and expenses (Note 2) 36,202 Administrative services (Note 2) 23,622 Interest expense (Note 2) 110,551 Other 413,679 Total expenses Expense reduction (Note 2) (3,683) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (23,592,519) Net realized loss on swap contracts (Note 1) (50,963,760) Net realized loss on futures contracts (Note 1) (27,690,473) Net realized loss on foreign currency transactions (Note 1) (40,525) Net realized gain on written options (Notes 1 and 3) 234,919 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 3,395,199 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 112,973,602 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets DECREASE IN NET ASSETS Year ended Year ended 9/30/09 9/30/08 Operations: Net investment income $22,035,120 $37,047,440 Net realized loss on investments and foreign currency transactions (102,052,358) (357,169) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 116,368,801 (94,081,603) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (34,859,749) (36,112,991) Increase in capital share transactions from reinvestment of distributions 634,849  Decrease from shares repurchased (Note 4) (10,711,596) (93,333,036) Total decrease in net assets NET ASSETS Beginning of year 391,973,353 578,810,712 End of year (including undistributed net investment income of $23,598,627 and $32,192,969, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of year 66,640,509 81,137,030 Shares issued in connection with reinvestment of distributions 136,964  Shares repurchased (Note 4) (2,212,356) (14,496,521) Shares outstanding at end of year 64,565,117 66,640,509 The accompanying notes are an integral part of these financial statements. 49 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 9/30/09 9/30/08 9/30/07 9/30/06 9/30/05 Net asset value, beginning of period Investment operations: Net investment income a .34 .49 f .36 f .34 f .32 f Net realized and unrealized gain (loss) on investments .24 (1.28) .01 (.04) .04 Total from investment operations Less distributions: From net investment income (.54) (.49) (.36) (.35) (.42) Total distributions Increase from shares repurchased  Net asset value, end of period Market value, end of period Total return at market value (%) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c 1.02 d .96 f .90 f .89 f .87 f Ratio of expenses to average net assets excluding interest expenses c .98 .96 f .90 f .89 f .87 f Ratio of net investment income to average net assets (%) 7.05 d 7.29 f 5.01 f 4.84 f 4.43 f Portfolio turnover (%) 223.19 e 158.75 e 77.78 e 113.12 e 165.33 e a Per share net investment income has been determined on the basis of weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.04% of average net assets as of September 30, 2009 (Note 2). e Portfolio turnover excludes dollar roll transactions. f Reflects waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund during the period. As a result of such waivers, the expenses of the fund reflect a reduction of the following amounts: Percentage of average net assets September 30, 2008 0.01% September 30, 2007 0.02 September 30, 2006 0.02 September 30, 2005 0.02 The accompanying notes are an integral part of these financial statements. 50 Notes to financial statements 9/30/09 Note 1: Significant accounting policies Putnam Master Intermediate Income Trust (the fund), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, closed-end management investment company and is authorized to issue an unlimited number of shares. The funds investment objective is to seek, with equal emphasis, high current income and relative stability of net asset value, by allocating its investments among the U.S. investment grade sector, high-yield sector and international sector. The fund invests in higher yielding, lower rated bonds that have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the balance sheet date through the date that the financial statements were issued, November 16, 2009, have been evaluated in the preparation of the financial statements. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange 51 rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately 3,000 on Futures contracts for the year ended September 30, 2009. Outstanding contracts on Purchased options contracts at the year ended September 30, 2009 are indicative of the volume of activity during the period. See Note 3 for the volume of Written options contracts activity for the year ended September 30, 2009. H) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on Forward currency contracts at the year ended September 30, 2009 are indicative of the volume of activity during the period. I) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $203,500,000 on Total return swap contracts for the year ended September 30, 2009. J) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an 52 average notional amount of approximately $6,946,900,000 on Interest rate swap contracts for the year ended September 30, 2009. K) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $240,000,000 on Credit default swap contracts for the year ended September 30, 2009. L) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $1,624,697 at September30, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At September 30, 2009, the fund had net liability position of $16,978,202 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $6,324,706. M) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. N) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. O) Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. P) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are 53 collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At September 30, 2009, the fund had no securities out on loan. Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At September 30, 2009, the fund had a capital loss carryover of $122,894,194 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss Carryover Expiration $27,431,170 September 30, 2010 47,564,236 September 30, 2011 7,342,291 September 30, 2015 11,586,218 September 30, 2016 28,970,279 September 30, 2017 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2010 $87,176,440 of losses recognized during the period November 1, 2008 to September 30, 2009. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of post-October loss deferrals, the expiration of a capital loss carryover, dividends payable, realized and unrealized gains and losses on certain futures contracts, income on swap contracts, and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended September 30, 2009, the fund reclassified $4,230,287 to increase undistributed net investment income and $24,608,806 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $20,378,519. The tax basis components of distributable earnings and the federal tax cost as of September 30, 2009 were as follows: Unrealized appreciation $45,942,859 Unrealized depreciation (43,441,168) Net unrealized appreciation 2,501,691 Undistributed ordinary income 34,544,182 Capital loss carryforward (122,894,194) Post-October loss (87,176,440) Cost for federal income tax purposes $440,895,760 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.75% of the first $500 million of average weekly assets, 0.65% of the next $500 million, 0.60% of the next $500 million and 0.55% of the next $5 billion, with additional breakpoints at higher asset levels. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $655,823 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF and is included in the Statement of assets and liabilities in Payable for investments purchased. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable, which is included in the Statement of operations in Interest expense. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.05% of the funds average net assets. The amounts incurred for investor servicing agent functions provided by PFTC during the year ended September 30, 2009 are included in Investor servicing fees in the Statement of operations. 54 The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the year ended September 30, 2009, the funds expenses were reduced by $3,683 under the expense offsetarrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $281, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the year ended September 30, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $703,110,312 and $753,864,209, respectively. There were no purchases or sales of U.S. government securities. Written option transactions during the year ended September 30, 2009 are summarized as follows: Contract Premiums Amounts Received Written options outstanding at beginning of year EUR   USD 55,081,000 $2,141,204 Options opened EUR 29,182,000 1,265,518 USD 431,038,000 24,464,228 Options expired EUR   USD 2,120,000 63,336 Options closed EUR 29,182,000 1,265,518 USD   Written options outstanding at end of year EUR   USD 483,999,000 $26,542,096 Note 4: Share repurchase program In September 2009, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12 month period ending October 7, 2010 (based on shares outstanding as of October 7, 2009). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12 month period ending October 7, 2009 (based on shares outstanding as of October 7, 2008) and prior to that, to allow the fund to repurchase up to 10% of its outstanding common shares over the 12 month period ending October 7, 2008 (based on shares outstanding as of October 5, 2007). Repurchases are made when the funds shares are trading at less than net asset value and in accordance with procedures approved by the funds Trustees. For the year ended September 30, 2009, the fund repurchased 2,212,356 common shares for an aggregate purchase price of $10,711,596, which reflects a weighted-average discount from net asset value per share of8.41%. Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of September 30, 2009: Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement of assets and Statement of assets and ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $872,935 Payables $13,506,333 Foreign exchange contracts Receivables 2,139,224 Payables 583,399 Interest rate contracts Receivables 107,167,746 Payables 103,144,041 Total The following is a summary of realized and unrealized gains or losses of derivative instruments on the Statement of operations for the year ended September 30, 2009 (see Note 1): Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(720,116) $(720,116) Foreign exchange contracts   3,263,306  3,263,306 Interest rate contracts 5,281,268 7,184,616  58,911,930 71,377,814 Total 55 Amount of Realized Gain (Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(32,325,288) $(32,325,288) Foreign exchange contracts   134,117  134,117 Interest rate contracts (945,519) (27,690,473)  (18,638,472) (47,274,464) Total $(945,519) $(27,690,473) $134,117 $(50,963,760) $(79,465,636) Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $25,038 for the year ended September 30, 2009. During the year ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $181,933,658 and $164,613,723, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by PutnamManagement. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 56 Federal tax information (unaudited) The fund designated 0.03% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For its tax year ended September 30, 2009, the fund hereby designates 0.03%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the tax year ended September 30, 2009, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $24,948,245 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 you receive in January 2010 will show the tax status of all distributions paid to your account in calendar 2009. Compliance certifications (unaudited) On February 27, 2009, your fund submitted a CEO annual certification to the New York Stock Exchange (NYSE) on which the funds principal executive officer certified that he was not aware, as of that date, of any violation by the fund of the NYSEs Corporate Governance listing standards. In addition, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and related SEC rules, the funds principal executive and principal financial officers have made quarterly certifications, included in filings with the SEC on Forms N-CSR and N-Q, relating to, among other things, the funds disclosure controls and procedures and internal control over financial reporting. Shareholder meeting results (unaudited) January 29, 2009 annual meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Jameson A. Baxter 52,770,644 5,428,717 Charles B. Curtis 52,783,549 5,415,812 Robert J, Darretta 52,751,878 5,447,483 Myra R. Drucker 52,772,846 5,426,515 Charles E. Haldeman, Jr. 52,730,313 5,469,048 John A. Hill 52,770,297 5,429,064 Paul L. Joskow 52,751,987 5,447,374 Elizabeth T. Kennan 52,747,239 5,452,122 Kenneth R. Leibler 52,735,929 5,463,432 Robert E. Patterson 52,753,000 5,446,361 George Putnam, III 52,666,563 5,532,798 Robert L. Reynolds 52,643,403 5,555,958 Richard B. Worley 52,779,617 5,419,744 All tabulations are rounded to the nearest whole number. 57 About the Trustees Ravi Akhoury Born 1947, Trustee since 2009 Mr. Akhoury serves as Advisor to New York Life Insurance Company. He is also a Director of Jacob Ballas Capital India (a non-banking finance company focused on private equity advisory services) and is a member of its Compensation Committee. He also serves as a Trustee of American India Foundation and of the Rubin Museum. Previously, Mr. Akhoury was a Director and on the Compensation Committee of MaxIndia/New York Life Insurance Company in India. He was also Vice President and Investment Policy Committee Member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He has also served on the Board of Bharti Telecom (an Indian telecommunications company), serving as a member of its Audit and Compensation committees, and as a member of the Audit Committee on the Board of Thompson Press (a publishing company). From 1992 to 2007, he was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Mr. Akhoury graduated from the Indian Institute of Technology with a B.S. in Engineering and obtained an M.S. in Quantitative Methods from SUNY at Stony Brook. Jameson A. Baxter Born 1943, Trustee since 1994 and Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards), and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees of Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis Born 1940, Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and the National Petroleum Council. He also serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He was a founding member of the law firm of Van Ness Feldman. Mr. Curtis served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the Securities and Exchange Commission. Robert J. Darretta Born 1946, Trustee since 2007 Mr. Darretta serves as Director of United-Health Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker Born 1948, Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). 58 Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. John A. Hill Born 1942, Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 31 companies with annual revenues in excess of $15 billion, which employ over 100,000 people in 23 countries. Mr. Hill is a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he serves as Chairman and also chairs the Investment Committee. He is also a member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow Born 1947, Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues relatedto science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the White-head Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and M.Phil. from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan Born 1938, Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation and of Centre College. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of the University of Notre Dame, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.A. from Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler Born 1949, Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New 59 Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated with a degree in Economics from Syracuse University. Robert E. Patterson Born 1945, Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of the Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III Born 1951, Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisors, LLC (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School, a Trustee of Epiphany School, and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since July 2009 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, a member of Putnam Investments Executive Board of Directors, and President of the Putnam Funds. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. W. Thomas Stephens Born 1942, Trustee since 2009 Mr. Stephens retired as Chairman and Chief Executive Officer of Boise Cascade, L.L.C. (a paper, forest products and timberland assets company) in December 2008. Mr. Stephens is a Director of TransCanada Pipelines, Ltd. (an energy infrastructure company). From 1997 to 2008, Mr. Stephens served as a Trustee on the Board of the Putnam Funds, which he rejoined as a Trustee in 2009. Until 2004, Mr. Stephens was a Director of Xcel Energy Incorporated (a public utility company), Qwest Communications and Norske Canada, Inc. (a paper manufacturer). Until 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). He served as Chairman of Mail-Well until 2001 and as CEO of MacMillan-Bloedel, Ltd. (a forest products company) until 1999. Prior to 1996, Mr. Stephens was Chairman and Chief Executive Officer of Johns Manville Corporation. He holds B.S. and M.S. degrees from the University of Arkansas. Richard B. Worley Born 1945, Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. 60 Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2009, there were over 100 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 61 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Charles E. Porter (Born 1938) James P. Pappas (Born 1953) Wanda M. McManus (Born 1947) Executive Vice President, Principal Vice President Vice President, Senior Associate Executive Officer, Associate Treasurer, Since 2004 Treasurer and Assistant Clerk and Compliance Liaison Managing Director, Putnam Investments Since 2005 Since 1989 and Putnam Management Nancy E. Florek (Born 1957) Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Vice President, Assistant Clerk, Senior Vice President and Treasurer Vice President and Chief Legal Officer Assistant Treasurer and Proxy Manager Since 2004 Since 2004 Since 2005 Senior Managing Director, Putnam Steven D. Krichmar (Born 1958) Investments, Putnam Management and Vice President and Putnam Retail Management Principal Financial Officer Since 2002 Robert R. Leveille (Born 1969) Senior Managing Director, Vice President and Putnam Investments Chief Compliance Officer Since 2007 Janet C. Smith (Born 1965) Managing Director, Putnam Investments, Vice President, Principal Accounting Putnam Management, and Putnam Officer and Assistant Treasurer Retail Management Since 2007 Managing Director, Putnam Investments Mark C. Trenchard (Born 1962) and Putnam Management Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments Since 2007 Managing Director, Putnam Investments Judith Cohen (Born 1945) Vice President, Beth S. Mazor (Born 1958) Clerk and Assistant Treasurer Vice President Since 1993 Since 2002 Managing Director, Putnam Investments The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 62 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Kenneth R. Leibler Francis J. McNamara, III Putnam Investment Robert E. Patterson Vice President and Chief Legal Officer Management, LLC George Putnam, III One Post Office Square Robert L. Reynolds Robert R. Leveille Boston, MA 02109 W. Thomas Stephens Vice President and Chief Richard B. Worley Compliance Officer Investment Sub-Manager Putnam Investments Limited Officers Mark C. Trenchard 5759 St Jamess Street Robert L. Reynolds Vice President and BSA Compliance Officer London, England SW1A 1LD President Judith Cohen Marketing Services Charles E. Porter Vice President, Clerk and Putnam Retail Management Executive Vice President, Principal Assistant Treasurer One Post Office Square Executive Officer, Associate Treasurer and Boston, MA 02109 Compliance Liaison Wanda M. McManus Vice President, Senior Associate Treasurer Custodian Jonathan S. Horwitz and Assistant Clerk State Street Bank and Trust Company Senior Vice President and Treasurer Nancy E. Florek Legal Counsel Steven D. Krichmar Vice President, Assistant Clerk, Assistant Ropes & Gray LLP Vice President and Principal Treasurer and Proxy Manager Financial Officer Independent Registered Public KPMG LLP Janet C. Smith Vice President, Principal Accounting Trustees Officer and Assistant Treasurer John A. Hill, Chairman Jameson A. Baxter, Vice Chairman Susan G. Malloy Ravi Akhoury Vice President and Assistant Treasurer Charles B. Curtis Robert J. Darretta Beth S. Mazor Myra R. Drucker Vice President Paul L. Joskow Elizabeth T. Kennan James P. Pappas Vice President 63 Call 1-800-225-1581 weekdays between 8:30 a.m. and 8:00 p.m. or on Saturday between 9:00 a.m. and 5:00 p.m. Eastern Time, or visit our Web site (putnam.com) anytime for up-to-date information about the funds NAV. Item 2. Code of Ethics: (a) The Funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Mr. Stephens qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees September 30, 2009 $87,993 $ $5,800 $- September 30, 2008 $89,000 $ $6,000 $- For the fiscal years ended September 30, 2009 and September 30, 2008, the funds independent auditor billed aggregate non-audit fees in the amounts of $5,800 and $74,733 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees September 30, 2009 $ - $ - $ - $ - September 30, 2008 $ - $ - $ - $ - Item 5. Audit Committee of Listed Registrants (a) The fund has a separately-designated Audit and Compliance Committee established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended. The Audit and Compliance Committee of the fund's Board of Trustees is composed of the following persons: Robert E. Patterson (Chairperson) Robert J. Darretta Myra R. Drucker John A. Hill Kenneth R. Leibler W. Thomas Stephens (b) Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Proxy voting guidelines of the Putnam funds The proxy voting guidelines below summarize the funds positions on various issues of concern to investors, and give a general indication of how fund portfolio securities will be voted on proposals dealing with particular issues. The funds proxy voting service is instructed to vote all proxies relating to fund portfolio securities in accordance with these guidelines, except as otherwise instructed by the Proxy Manager, a member of the Office of the Trustees who is appointed to assist in the coordination and voting of the funds proxies. The proxy voting guidelines are just that  guidelines. The guidelines are not exhaustive and do not address all potential voting issues. Because the circumstances of individual companies are so varied, there may be instances when the funds do not vote in strict adherence to these guidelines. For example, the proxy voting service is expected to bring to the Proxy Managers attention proxy questions that are company-specific and of a non-routine nature and that, even if covered by the guidelines, may be more appropriately handled on a case-by-case basis. Similarly, Putnam Managements investment professionals, as part of their ongoing review and analysis of all fund portfolio holdings, are responsible for monitoring significant corporate developments, including proxy proposals submitted to shareholders, and notifying the Proxy Manager of circumstances where the interests of fund shareholders may warrant a vote contrary to these guidelines. In such instances, the investment professionals submit a written recommendation to the Proxy Manager and the person or persons designated by Putnam Managements Legal and Compliance Department to assist in processing referral items under the funds Proxy Voting Procedures. The Proxy Manager, in consultation with the funds Senior Vice President, Executive Vice President, and/or the Chair of the Board Policy and Nominating Committee, as appropriate, will determine how the funds proxies will be voted. When indicated, the Chair of the Board Policy and Nominating Committee may consult with other members of the Committee or the full Board of Trustees. The following guidelines are grouped according to the types of proposals generally presented to shareholders. Part I deals with proposals submitted by management and approved and recommended by a companys board of directors. Part II deals with proposals submitted by shareholders. Part III addresses unique considerations pertaining to non-U.S. issuers. The Trustees of the Putnam funds are committed to promoting strong corporate governance practices and encouraging corporate actions that enhance shareholder value through the judicious voting of the funds proxies. It is the funds policy to vote their proxies at all shareholder meetings where it is practicable to do so. In furtherance of this, the funds have requested that their securities lending agent recall each domestic issuers voting securities that are on loan, in advance of the record date for the issuers shareholder meetings, so that the funds may vote at the meetings. The Putnam funds will disclose their proxy votes not later than August 31 of each year for the most recent 12-month period ended June 30, in accordance with the timetable established by SEC rules. I. BOARD-APPROVED PROPOSALS The vast majority of matters presented to shareholders for a vote involve proposals made by a company itself (sometimes referred to as management proposals), which have been approved and recommended by its board of directors. In view of the enhanced corporate governance practices currently being implemented in public companies and of the funds intent to hold corporate boards accountable for their actions in promoting shareholder interests, the funds proxies generally will be voted for the decisions reached by majority independent boards of directors, except as otherwise indicated in these guidelines. Accordingly, the funds proxies will be voted for board-approved proposals, except as follows: Matters relating to the Board of Directors Uncontested Election of Directors The funds proxies will be voted for the election of a companys nominees for the board of directors, except as follows: ► The funds will withhold votes from the entire board of directors if  the board does not have a majority of independent directors,  the board has not established independent nominating, audit, and compensation committees,  the board has more than 19 members or fewer than five members, absent special circumstances,  the board has not acted to implement a policy requested in a shareholder proposal that received the support of a majority of the shares of the company cast at its previous two annual meetings, or  the board has adopted or renewed a shareholder rights plan (commonly referred to as a poison pill) without shareholder approval during the current or prior calendar year. ► The funds will on a case-by-case basis withhold votes from the entire board of directors, or from particular directors as may be appropriate, if the board has approved compensation arrangements for one or more company executives that the funds determine are unreasonably excessive relative to the companys performance or has otherwise failed to observe good corporate governance practices. ► The funds will withhold votes from any nominee for director:  who is considered an independent director by the company and who has received compensation within the last three years from the company other than for service as a director ( e.g. , investment banking, consulting, legal, or financial advisory fees),  who attends less than 75% of board and committee meetings without valid reasons for the absences ( e.g. , illness, personal emergency, etc.),  of a public company (Company A) who is employed as a senior executive of another company (Company B), if a director of Company B serves as a senior executive of Company A (commonly referred to as an interlocking directorate), or  who serves on more than five unaffiliated public company boards (for the purpose of this guideline, boards of affiliated registered investment companies will count as one board). Commentary : Board independence : Unless otherwise indicated, for the purposes of determining whether a board has a majority of independent directors and independent nominating, audit, and compensation committees, an independent director is a director who (1) meets all requirements to serve as an independent director of a company under the NYSE Corporate Governance Rules ( e.g. , no material business relationships with the company and no present or recent employment relationship with the company including employment of an immediate family member as an executive officer), and (2) has not within the last three years accepted directly or indirectly any consulting, advisory, or other compensatory fee from the company other than in his or her capacity as a member of the board of directors or any board committee. The funds Trustees believe that the recent ( i.e. , within the last three years) receipt of any amount of compensation for services other than service as a director raises significant independence issues. Board size : The funds Trustees believe that the size of the board of directors can have a direct impact on the ability of the board to govern effectively. Boards that have too many members can be unwieldy and ultimately inhibit their ability to oversee management performance. Boards that have too few members can stifle innovation and lead to excessive influence by management. Time commitment : Being a director of a company requires a significant time commitment to adequately prepare for and attend the companys board and committee meetings. Directors must be able to commit the time and attention necessary to perform their fiduciary duties in proper fashion, particularly in times of crisis. The funds Trustees are concerned about over-committed directors. In some cases, directors may serve on too many boards to make a meaningful contribution. This may be particularly true for senior executives of public companies (or other directors with substantially full-time employment) who serve on more than a few outside boards. The funds may withhold votes from such directors on a case-by-case basis where it appears that they may be unable to discharge their duties properly because of excessive commitments. Interlocking directorships : The funds Trustees believe that interlocking directorships are inconsistent with the degree of independence required for outside directors of public companies. Corporate governance practices : Board independence depends not only on its members individual relationships, but also on the boards overall attitude toward management. Independent boards are committed to good corporate governance practices and, by providing objective independent judgment, enhancing shareholder value. The funds may withhold votes on a case-by-case basis from some or all directors who, through their lack of independence or otherwise, have failed to observe good corporate governance practices or, through specific corporate action, have demonstrated a disregard for the interests of shareholders. Such instances may include cases where a board of directors has approved compensation arrangements for one or more members of management that, in the judgment of the funds Trustees, are excessive by reasonable corporate standards relative to the companys record of performance. Contested Elections of Directors ► The funds will vote on a case-by-case basis in contested elections of directors. Classified Boards ► The funds will vote against proposals to classify a board, absent special circumstances indicating that shareholder interests would be better served by this structure. Commentary : Under a typical classified board structure, the directors are divided into three classes, with each class serving a three-year term. The classified board structure results in directors serving staggered terms, with usually only a third of the directors up for re-election at any given annual meeting. The funds Trustees generally believe that it is appropriate for directors to stand for election each year, but recognize that, in special circumstances, shareholder interests may be better served under a classified board structure. Other Board-Related Proposals The funds will generally vote for proposals that have been approved by a majority independent board, and on a case-by-case basis on proposals that have been approved by a board that fails to meet the guidelines basic independence standards ( i.e. , majority of independent directors and independent nominating, audit, and compensation committees). Executive Compensation The funds generally favor compensation programs that relate executive compensation to a companys long-term performance. The funds will vote on a case-by-case basis on board-approved proposals relating to executive compensation, except as follows: ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for stock option and restricted stock plans that will result in an average annual dilution of 1.67% or less (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against stock option and restricted stock plans that will result in an average annual dilution of greater than 1.67% (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against any stock option or restricted stock plan where the companys actual grants of stock options and restricted stock under all equity-based compensation plans during the prior three (3) fiscal years have resulted in an average annual dilution of greater than 1.67%. ► The funds will vote against stock option plans that permit the replacing or repricing of underwater options (and against any proposal to authorize a replacement or repricing of underwater options). ► The funds will vote against stock option plans that permit issuance of options with an exercise price below the stocks current market price. ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for an employee stock purchase plan that has the following features: (1) the shares purchased under the plan are acquired for no less than 85% of their market value; (2) the offering period under the plan is 27 months or less; and (3) dilution is 10% or less. Commentary : Companies should have compensation programs that are reasonable and that align shareholder and management interests over the longer term. Further, disclosure of compensation programs should provide absolute transparency to shareholders regarding the sources and amounts of, and the factors influencing, executive compensation. Appropriately designed equity-based compensation plans can be an effective way to align the interests of long-term shareholders with the interests of management. However, the funds may vote against these or other executive compensation proposals on a case-by-case basis where compensation is excessive by reasonable corporate standards or where a company fails to provide transparent disclosure of executive compensation. (Examples of excessive executive compensation may include, but are not limited to, equity incentive plans that exceed the dilution criteria noted above, excessive perquisites, performance-based compensation programs that do not properly correlate reward and performance, golden parachutes or other severance arrangements that present conflicts between managements interests and the interests of shareholders, and golden coffins or unearned death benefits.) In voting on a proposal relating to executive compensation, the funds will consider whether the proposal has been approved by an independent compensation committee of the board. Capitalization Many proxy proposals involve changes in a companys capitalization, including the authorization of additional stock, the issuance of stock, the repurchase of outstanding stock, or the approval of a stock split. The management of a companys capital structure involves a number of important issues, including cash flow, financing needs, and market conditions that are unique to the circumstances of the company. As a result, the funds will vote on a case-by-case basis on board-approved proposals involving changes to a companys capitalization, except that where the funds are not otherwise withholding votes from the entire board of directors: ► The funds will vote for proposals relating to the authorization and issuance of additional common stock (except where such proposals relate to a specific transaction). ► The funds will vote for proposals to effect stock splits (excluding reverse stock splits). ► The funds will vote for proposals authorizing share repurchase programs. Commentary : A company may decide to authorize additional shares of common stock for reasons relating to executive compensation or for routine business purposes. For the most part, these decisions are best left to the board of directors and senior management. The funds will vote on a case-by-case basis, however, on other proposals to change a companys capitalization, including the authorization of common stock with special voting rights, the authorization or issuance of common stock in connection with a specific transaction ( e.g. , an acquisition, merger or reorganization), or the authorization or issuance of preferred stock. Actions such as these involve a number of considerations that may affect a shareholders investment and that warrant a case-by-case determination. Acquisitions, Mergers, Reincorporations, Reorganizations and Other Transactions Shareholders may be confronted with a number of different types of transactions, including acquisitions, mergers, reorganizations involving business combinations, liquidations, and the sale of all or substantially all of a companys assets, which may require their consent. Voting on such proposals involves considerations unique to each transaction. As a result, the funds will vote on a case-by-case basis on board-approved proposals to effect these types of transactions, except as follows: ► The funds will vote for mergers and reorganizations involving business combinations designed solely to reincorporate a company in Delaware. Commentary : A company may reincorporate into another state through a merger or reorganization by setting up a shell company in a different state and then merging the company into the new company. While reincorporation into states with extensive and established corporate laws  notably Delaware  provides companies and shareholders with a more well-defined legal framework, shareholders must carefully consider the reasons for a reincorporation into another jurisdiction, including especially an offshore jurisdiction. Anti-Takeover Measures Some proxy proposals involve efforts by management to make it more difficult for an outside party to take control of the company without the approval of the companys board of directors. These include the adoption of a shareholder rights plan, requiring supermajority voting on particular issues, the adoption of fair price provisions, the issuance of blank check preferred stock, and the creation of a separate class of stock with disparate voting rights. Such proposals may adversely affect shareholder rights, lead to management entrenchment, or create conflicts of interest. As a result, the funds will vote against board-approved proposals to adopt such anti-takeover measures, except as follows: ► The funds will vote on a case-by-case basis on proposals to ratify or approve shareholder rights plans; and ► The funds will vote on a case-by-case basis on proposals to adopt fair price provisions. Commentary : The funds Trustees recognize that poison pills and fair price provisions may enhance or protect shareholder value under certain circumstances. For instance, where a company has incurred significant operating losses, a shareholder rights plan may be appropriately tailored to protect shareholder value by preserving a companys net operating losses. Thus, the funds will consider proposals to approve such matters on a case-by-case basis. Other Business Matters Many proxies involve approval of routine business matters, such as changing a companys name, ratifying the appointment of auditors, and procedural matters relating to the shareholder meeting. For the most part, these routine matters do not materially affect shareholder interests and are best left to the board of directors and senior management of the company. The funds will vote for board-approved proposals approving such matters, except as follows: ► The funds will vote on a case-by-case basis on proposals to amend a companys charter or bylaws (except for charter amendments necessary to effect stock splits, to change a companys name or to authorize additional shares of common stock). ► The funds will vote against authorization to transact other unidentified, substantive business at the meeting. ► The funds will vote on a case-by-case basis on proposals to ratify the selection of independent auditors if there is evidence that the audit firms independence or the integrity of an audit is compromised. ► The funds will vote on a case-by-case basis on other business matters where the funds are otherwise withholding votes for the entire board of directors. Commentary : Charter and bylaw amendments and the transaction of other unidentified, substantive business at a shareholder meeting may directly affect shareholder rights and have a significant impact on shareholder value. As a result, the funds do not view these items as routine business matters. Putnam Managements investment professionals and the funds proxy voting service may also bring to the Proxy Managers attention company-specific items that they believe to be non-routine and warranting special consideration. Under these circumstances, the funds will vote on a case-by-case basis. The funds proxy voting service may identify circumstances that call into question an audit firms independence or the integrity of an audit. These circumstances may include recent material restatements of financials, unusual audit fees, egregious contractual relationships, and aggressive accounting policies. The funds will consider proposals to ratify the selection of auditors in these circumstances on a case-by-case basis. In all other cases, given the existence of rules that enhance the independence of audit committees and auditors by, for example, prohibiting auditors from performing a range of non-audit services for audit clients, the funds will vote for the ratification of independent auditors. II. SHAREHOLDER PROPOSALS SEC regulations permit shareholders to submit proposals for inclusion in a companys proxy statement. These proposals generally seek to change some aspect of the companys corporate governance structure or to change some aspect of its business operations. The funds generally will vote in accordance with the recommendation of the companys board of directors on all shareholder proposals, except as follows: ► The funds will vote for shareholder proposals asking that director nominees receive support from holders of a majority of votes cast or a majority of shares outstanding in order to be (re)elected. ► The funds will vote for shareholder proposals to declassify a board, absent special circumstances which would indicate that shareholder interests are better served by a classified board structure. ► The funds will vote for shareholder proposals to require shareholder approval of shareholder rights plans. ► The funds will vote for shareholder proposals requiring companies to make cash payments under management severance agreements only if both of the following conditions are met:  the company undergoes a change in control, and  the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals requiring companies to accelerate vesting of equity awards under management severance agreements only if both of the following conditions are met:  the company undergoes a change in control, and  the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals to limit a companys ability to make excise tax gross-up payments under management severance agreements. ► The funds will vote on a case-by-case basis on shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, to the fullest extent practicable, for the benefit of the company, all performance-based bonuses or awards that were paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. ► The funds will vote for shareholder proposals requiring a company to report on its executive retirement benefits ( e.g. , deferred compensation, split-dollar life insurance, SERPs and pension benefits). ► The funds will vote for shareholder proposals requiring a company to disclose its relationships with executive compensation consultants ( e.g. , whether the company, the board or the compensation committee retained the consultant, the types of services provided by the consultant over the past five years, and a list of the consultants clients on which any of the companys executives serve as a director). ► The funds will vote for shareholder proposals that are consistent with the funds proxy voting guidelines for board-approved proposals. ► The funds will vote on a case-by-case basis on other shareholder proposals where the funds are otherwise withholding votes for the entire board of directors. Commentary : In light of the substantial reforms in corporate governance that are currently underway, the funds Trustees believe that effective corporate reforms should be promoted by holding boards of directors  and in particular their independent directors  accountable for their actions, rather than by imposing additional legal restrictions on board governance through piecemeal proposals. Generally speaking, shareholder proposals relating to business operations are often motivated primarily by political or social concerns, rather than the interests of shareholders as investors in an economic enterprise. As stated above, the funds Trustees believe that boards of directors and management are responsible for ensuring that their businesses are operating in accordance with high legal and ethical standards and should be held accountable for resulting corporate behavior. Accordingly, the funds will generally support the recommendations of boards that meet the basic independence and governance standards established in these guidelines. Where boards fail to meet these standards, the funds will generally evaluate shareholder proposals on a case-by-case basis. However, the funds generally support shareholder proposals to implement majority voting for directors, observing that majority voting is an emerging standard intended to encourage directors to be attentive to shareholders interests. The funds also generally support shareholder proposals to declassify a board or to require shareholder approval of shareholder rights plans. The funds Trustees believe that these shareholder proposals further the goals of reducing management entrenchment and conflicts of interest, and aligning managements interests with shareholders interests in evaluating proposed acquisitions of the company. The Trustees also believe that shareholder proposals to limit severance payments may further these goals in some instances. In general, the funds favor arrangements in which severance payments are made to an executive only when there is a change in control and the executive loses his or her job as a result. Arrangements in which an executive receives a payment upon a change of control even if the executive retains employment introduce potential conflicts of interest and may distract management focus from the long term success of the company. In evaluating shareholder proposals that address severance payments, the funds distinguish between cash and equity payments. The funds generally do not favor cash payments to executives upon a change in control transaction if the executive retains employment. However, the funds recognize that accelerated vesting of equity incentives, even without termination of employment, may help to align management and shareholder interests in some instances, and will evaluate shareholder proposals addressing accelerated vesting of equity incentive payments on a case-by-case basis. When severance payments exceed a certain amount based on the executives previous compensation, the payments may be subject to an excise tax. Some compensation arrangements provide for full excise tax gross-ups, which means that the company pays the executive sufficient additional amounts to cover the cost of the excise tax. The funds are concerned that the benefits of providing full excise tax gross-ups to executives may be outweighed by the cost to the company of the gross-up payments. Accordingly, the funds will vote on a case-by-case basis on shareholder proposals to curtail excise tax gross-up payments. The funds generally favor arrangements in which severance payments do not trigger an excise tax or in which the companys obligations with respect to gross-up payments are limited in a reasonable manner. The funds Trustees believe that performance-based compensation can be an effective tool for aligning management and shareholder interests. However, to fulfill its purpose, performance compensation should only be paid to executives if the performance targets are actually met. A significant restatement of financial results or a significant extraordinary write-off may reveal that executives who were previously paid performance compensation did not actually deliver the required business performance to earn that compensation. In these circumstances, it may be appropriate for the company to recoup this performance compensation. The funds will consider on a case-by-case basis shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, performance-based bonuses or awards paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. The funds do not believe that such a policy should necessarily disadvantage a company in recruiting executives, as executives should understand that they are only entitled to performance compensation based on the actual performance they deliver. The funds Trustees will also consider whether a companys severance payment and performance-based compensation arrangements, taking all of the pertinent circumstances into account, constitute excessive compensation or otherwise reflect poorly on the corporate governance practices of the company. In addition, as the Trustees evaluate these matters, they will be mindful of evolving practices and legislation relevant to executive compensation and corporate governance. The funds Trustees also believe that shareholder proposals that are intended to increase transparency, particularly with respect to executive compensation, without establishing rigid restrictions upon a companys ability to attract and motivate talented executives, are generally beneficial to sound corporate governance without imposing undue burdens. The funds will generally support shareholder proposals calling for reasonable disclosure. III. VOTING SHARES OF NON-U.S. ISSUERS Many of the Putnam funds invest on a global basis, and, as a result, they may hold, and have an opportunity to vote, shares in non-U.S. issuers  i.e., issuers that are incorporated under the laws of foreign jurisdictions and whose shares are not listed on a U.S. securities exchange or the NASDAQ stock market. In many non-U.S. markets, shareholders who vote proxies of a non-U.S. issuer are not able to trade in that companys stock on or around the shareholder meeting date. This practice is known as share blocking. In countries where share blocking is practiced, the funds will vote proxies only with direction from Putnam Managements investment professionals. In addition, some non-U.S. markets require that a companys shares be re-registered out of the name of the local custodian or nominee into the name of the shareholder for the shareholder to be able to vote at the meeting. This practice is known as share re-registration. As a result, shareholders, including the funds, are not able to trade in that companys stock until the shares are re-registered back in the name of the local custodian or nominee following the meeting. In countries where share re-registration is practiced, the funds will generally not vote proxies. Protection for shareholders of non-U.S. issuers may vary significantly from jurisdiction to jurisdiction. Laws governing non-U.S. issuers may, in some cases, provide substantially less protection for shareholders than do U.S. laws. As a result, the guidelines applicable to U.S. issuers, which are premised on the existence of a sound corporate governance and disclosure framework, may not be appropriate under some circumstances for non-U.S. issuers. However, the funds will vote proxies of non-U.S. issuers in accordance with the guidelines applicable to U.S. issuers , except as follows: Uncontested Election of Directors Germany ► For companies subject to co-determination, the funds will vote on a case by- case basis for the election of nominees to the supervisory board. ► The funds will withhold votes for the election of a former member of the companys managerial board to chair of the supervisory board. Commentary : German corporate governance is characterized by a two-tier board systema managerial board composed of the companys executive officers, and a supervisory board. The supervisory board appoints the members of the managerial board. Shareholders elect members of the supervisory board, except that in the case of companies with more than 2,000 employees, company employees are allowed to elect half of the supervisory board members. This co-determination practice may increase the chances that the supervisory board of a large German company does not contain a majority of independent members. In this situation, under the Funds proxy voting guidelines applicable to U.S. issuers, the funds would vote against all nominees. However, in the case of companies subject to co-determination, the Funds will vote for supervisory board members on a case-by-case basis, so that the funds can support independent nominees. Consistent with the funds belief that the interests of shareholders are best protected by boards with strong, independent leadership, the funds will withhold votes for the election of former chairs of the managerial board to chair of the supervisory board. Japan ► For companies that have established a U.S.-style corporate governance structure, the funds will withhold votes from the entire board of directors if  the board does not have a majority of outside directors ,  the board has not established nominating and compensation committees composed of a majority of outside directors , or  the board has not established an audit committee composed of a majority of independent directors . ► The funds will withhold votes for the appointment of members of a companys board of statutory auditors if a majority of the members of the board of statutory auditors is not independent. Commentary : Board structure : Recent amendments to the Japanese Commercial Code give companies the option to adopt a U.S.-style corporate governance structure ( i.e. , a board of directors and audit, nominating, and compensation committees). The funds will vote for proposals to amend a companys articles of incorporation to adopt the U.S.-style corporate structure. Definition of outside director and independent director : Corporate governance principles in Japan focus on the distinction between outside directors and independent directors. Under these principles, an outside director is a director who is not and has never been a director, executive, or employee of the company or its parent company, subsidiaries or affiliates. An outside director is independent if that person can make decisions completely independent from the managers of the company, its parent, subsidiaries, or affiliates and does not have a material relationship with the company ( i.e. , major client, trading partner, or other business relationship; familial relationship with current director or executive; etc.). The guidelines have incorporated these definitions in applying the board independence standards above. Korea ► The funds will withhold votes from the entire board of directors if  the board does not have a majority of outside directors,  the board has not established a nominating committee composed of at least a majority of outside directors, or  the board has not established an audit committee composed of at least three members and in which at least two-thirds of its members are outside directors. Commentary : For purposes of these guidelines, an outside director is a director that is independent from the management or controlling shareholders of the company, and holds no interests that might impair performing his or her duties impartially from the company, management or controlling shareholder. In determining whether a director is an outside director, the funds will also apply the standards included in Article 415-2(2) of the Korean Commercial Code ( i.e. , no employment relationship with the company for a period of two years before serving on the committee, no director or employment relationship with the companys largest shareholder, etc.) and may consider other business relationships that would affect the independence of an outside director. Russia ► The funds will vote on a case-by-case basis for the election of nominees to the board of directors. Commentary : In Russia, director elections are typically handled through a cumulative voting process. Cumulative voting allows shareholders to cast all of their votes for a single nominee for the board of directors, or to allocate their votes among nominees in any other way. In contrast, in regular voting, shareholders may not give more than one vote per share to any single nominee. Cumulative voting can help to strengthen the ability of minority shareholders to elect a director. In Russia, as in some other emerging markets, standards of corporate governance are usually behind those in developed markets. Rather than vote against the entire board of directors, as the funds generally would in the case of a company whose board fails to meet the funds standards for independence, the funds may, on a case by case basis, cast all of their votes for one or more independent director nominees. The funds believe that it is important to increase the number of independent directors on the boards of Russian companies to mitigate the risks associated with dominant shareholders. United Kingdom ► The funds will withhold votes from the entire board of directors if  the board does not have at least a majority of independent non-executive directors,  the board has not established a nomination committee composed of a majority of independent non-executive directors, or  the board has not established compensation and audit committees composed of (1) at least three directors (in the case of smaller companies, two directors) and (2) solely independent non-executive directors. ► The funds will withhold votes from any nominee for director who is considered an independent director by the company and who has received compensation within the last three years from the company other than for service as a director, such as investment banking, consulting, legal, or financial advisory fees. ► The funds will vote for proposals to amend a companys articles of association to authorize boards to approve situations that might be interpreted to present potential conflicts of interest affecting a director. Commentary : Application of guidelines : Although the United Kingdoms Combined Code on Corporate Governance (Combined Code) has adopted the comply and explain approach to corporate governance, the funds Trustees believe that the guidelines discussed above with respect to board independence standards are integral to the protection of investors in U.K. companies. As a result, these guidelines will generally be applied in a prescriptive manner. Definition of independence : For the purposes of these guidelines, a non-executive director shall be considered independent if the director meets the independence standards in section A.3.1 of the Combined Code ( i.e. , no material business or employment relationships with the company, no remuneration from the company for non-board services, no close family ties with senior employees or directors of the company, etc.), except that the funds do not view service on the board for more than nine years as affecting a directors independence. Smaller companies : A smaller company is one that is below the FTSE 350 throughout the year immediately prior to the reporting year. Conflicts of interest : The Companies Act 2006 requires a director to avoid a situation in which he or she has, or can have, a direct or indirect interest that conflicts, or possibly may conflict, with the interests of the company. This broadly written requirement could be construed to prevent a director from becoming a trustee or director of another organization. Provided there are reasonable safeguards, such as the exclusion of the relevant director from deliberations, the funds believe that the board may approve this type of potential conflict of interest in its discretion. Other Matters ► The funds will vote for shareholder proposals calling for a majority of a companys directors to be independent of management. ► The funds will vote for shareholder proposals seeking to increase the independence of board nominating, audit, and compensation committees. ► The funds will vote for shareholder proposals that implement corporate governance standards similar to those established under U.S. federal law and the listing requirements of U.S. stock exchanges, and that do not otherwise violate the laws of the jurisdiction under which the company is incorporated. ► The funds will vote on a case-by-case basis on proposals relating to (1) the issuance of common stock in excess of 20% of the companys outstanding common stock where shareholders do not have preemptive rights, or (2) the issuance of common stock in excess of 100% of the companys outstanding common stock where shareholders have preemptive rights. ► The funds will vote for proposals permitting companies to deliver reports and other materials electronically ( e.g. , via website posting). ► The funds will vote for proposals permitting companies to issue regulatory reports in English. ► The funds will vote: against remuneration reports that indicate that awards under a long term incentive plan are not linked to performance targets; and on a case-by-case basis on other remuneration reports, giving consideration to whether the report indicates a correlation between compensation and performance that is consistent with the funds high standards for compensation practices. As adopted March 6, 2009 Proxy Voting Procedures of the Putnam Funds The proxy voting procedures below explain the role of the funds Trustees, the proxy voting service and the Proxy Coordinator, as well as how the process will work when a proxy question needs to be handled on a case-by-case basis, or when there may be a conflict of interest. The role of the funds Trustees The Trustees of the Putnam funds exercise control of the voting of proxies through their Board Policy and Nominating Committee, which is composed entirely of independent Trustees. The Board Policy and Nominating Committee oversees the proxy voting process and participates, as needed, in the resolution of issues that need to be handled on a case-by-case basis. The Committee annually reviews and recommends, for Trustee approval, guidelines governing the funds proxy votes, including how the funds vote on specific proposals and which matters are to be considered on a case-by-case basis. The Trustees are assisted in this process by their independent administrative staff (Office of the Trustees), independent legal counsel, and an independent proxy voting service. The Trustees also receive assistance from Putnam Investment Management, LLC (Putnam Management), the funds investment advisor, on matters involving investment judgments. In all cases, the ultimate decision on voting proxies rests with the Trustees, acting as fiduciaries on behalf of the shareholders of the funds. The role of the proxy voting service The funds have engaged an independent proxy voting service to assist in the voting of proxies. The proxy voting service is responsible for coordinating with the funds custodians to ensure that all proxy materials received by the custodians relating to the funds portfolio securities are processed in a timely fashion. To the extent applicable, the proxy voting service votes all proxies in accordance with the proxy voting guidelines established by the Trustees. The proxy voting service will refer proxy questions to the Proxy Coordinator (described below) for instructions under circumstances where: (1) the application of the proxy voting guidelines is unclear; (2) a particular proxy question is not covered by the guidelines; or (3) the guidelines call for specific instructions on a case-by-case basis. The proxy voting service is also requested to call to the Proxy Coordinators attention specific proxy questions that, while governed by a guideline, appear to involve unusual or controversial issues. The funds also utilize research services relating to proxy questions provided by the proxy voting service and by other firms. The role of the Proxy Coordinator Each year, a member of the Office of the Trustees is appointed Proxy Coordinator to assist in the coordination and voting of the funds proxies. The Proxy Coordinator will deal directly with the proxy voting service and, in the case of proxy questions referred by the proxy voting service, will solicit voting recommendations and instructions from the Office of the Trustees, the Chair of the Board Policy and Nominating Committee, and Putnam Managements investment professionals, as appropriate. The Proxy Coordinator is responsible for ensuring that these questions and referrals are responded to in a timely fashion and for transmitting appropriate voting instructions to the proxy voting service. Voting procedures for referral items As discussed above, the proxy voting service will refer proxy questions to the Proxy Coordinator under certain circumstances. When the application of the proxy voting guidelines is unclear or a particular proxy question is not covered by the guidelines (and does not involve investment considerations), the Proxy Coordinator will assist in interpreting the guidelines and, as appropriate, consult with one of more senior staff members of the Office of the Trustees and the Chair of the Board Policy and Nominating Committee on how the funds shares will be voted. For proxy questions that require a case-by-case analysis pursuant to the guidelines or that are not covered by the guidelines but involve investment considerations, the Proxy Coordinator will refer such questions, through a written request, to Putnam Managements investment professionals for a voting recommendation. Such referrals will be made in cooperation with the person or persons designated by Putnam Managements Legal and Compliance Department to assist in processing such referral items. In connection with each such referral item, the Legal and Compliance Department will conduct a conflicts of interest review, as described below under Conflicts of Interest, and provide a conflicts of interest report (the Conflicts Report) to the Proxy Coordinator describing the results of such review. After receiving a referral item from the Proxy Coordinator, Putnam Managements investment professionals will provide a written recommendation to the Proxy Coordinator and the person or persons designated by the Legal and Compliance Department to assist in processing referral items. Such recommendation will set forth (1) how the proxies should be voted; (2) the basis and rationale for such recommendation; and (3) any contacts the investment professionals have had with respect to the referral item with non-investment personnel of Putnam Management or with outside parties (except for routine communications from proxy solicitors). The Proxy Coordinator will then review the investment professionals recommendation and the Conflicts Report with one of more senior staff members of the Office of the Trustees in determining how to vote the funds proxies. The Proxy Coordinator will maintain a record of all proxy questions that have been referred to Putnam Managements investment professionals, the voting recommendation, and the Conflicts Report. In some situations, the Proxy Coordinator and/or one of more senior staff members of the Office of the Trustees may determine that a particular proxy question raises policy issues requiring consultation with the Chair of the Board Policy and Nominating Committee, who, in turn, may decide to bring the particular proxy question to the Committee or the full Board of Trustees for consideration. Conflicts of interest Occasions may arise where a person or organization involved in the proxy voting process may have a conflict of interest. A conflict of interest may exist, for example, if Putnam Management has a business relationship with (or is actively soliciting business from) either the company soliciting the proxy or a third party that has a material interest in the outcome of a proxy vote or that is actively lobbying for a particular outcome of a proxy vote. Any individual with knowledge of a personal conflict of interest (e.g., familial relationship with company management) relating to a particular referral item shall disclose that conflict to the Proxy Coordinator and the Legal and Compliance Department and otherwise remove himself or herself from the proxy voting process. The Legal and Compliance Department will review each item referred to Putnam Managements investment professionals to determine if a conflict of interest exists and will provide the Proxy Coordinator with a Conflicts Report for each referral item that (1) describes any conflict of interest; (2) discusses the procedures used to address such conflict of interest; and (3) discloses any contacts from parties outside Putnam Management (other than routine communications from proxy solicitors) with respect to the referral item not otherwise reported in an investment professionals recommendation. The Conflicts Report will also include written confirmation that any recommendation from an investment professional provided under circumstances where a conflict of interest exists was made solely on the investment merits and without regard to any other consideration. As adopted March 11, 2005 Item 8. Portfolio Managers of Closed-End Management Investment Companies (a)(1) Portfolio Managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the funds portfolio . Portfolio Managers Joined Fund Employer Positions Over Past Five Years William Kohli 1994 Putnam Team Leader, Portfolio Construction Management Previously, Director 1994  Present Michael Atkin 2007 Putnam Senior Economist Management Previously, Team Leader Country Analysis 1997  Present Rob Bloemker 2005 Putnam Head of Fixed Income Management Previously, Deputy Head of Investments 1999  Present Kevin Murphy 2005 Putnam Team Leader, High Grade Credit Management 1999  Present Paul Scanlon 2005 Putnam Team Leader, U.S. High Yield Management Previously, Portfolio Manager 1999  Present (a)(2) Other Accounts Managed by the Funds Portfolio Managers. The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the funds Portfolio Managers managed as of the funds most recent fiscal year-end. Unless noted, none of the other accounts pays a fee based on the accounts performance. Other accounts (including separate accounts, managed account programs and single- Other SEC-registered open- Other accounts that pool sponsor defined Portfolio Leader end and closed-end funds assets from more than one contribution plan or Member client offerings) Number Assets Number Assets Number Assets of of of accounts accounts accounts William Kohli 7* $4,270,500,000 8 $1,793,500,000 8 $2,669,700,000 Rob Bloemker 19** $9,377,100,000 26 $11,330,200,000 21*** $7,348,400,000 Michael Atkin 5 $3,974,600,000 4 $1,006,200,000 4 $1,329,800,000 Paul Scanlon 16# $7,165,700,000 21 $1,982,500,000 7 $611,100,000 Kevin Murphy 14## $7,053,000,000 19 $8,402,300,000 15 $5,117,300,000 * 2 accounts, with total assets of $295,900,000, pay an advisory fee based on account performance. ** 4 accounts, with total assets of $453,000,000, pay an advisory fee based on account performance. *** 2 accounts, with total assets of $333,500,000, pay an advisory fee based on account performance. # 2 accounts, with total assets of $295,900,000, pay an advisory fee based on account performance. ## 4 accounts, with total assets of $453,000,000, pay an advisory fee based on account performance. Potential conflicts of interest in managing multiple accounts. Like other investment professionals with multiple clients, the funds Portfolio Managers may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under Other Accounts Managed by the Funds Portfolio Managers at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (performance fee accounts), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others:  The most attractive investments could be allocated to higher-fee accounts or performance fee accounts.  The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time.  The trading of other accounts could be used to benefit higher-fee accounts (front-running).  The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee structure, on the same footing for investment management purposes. For example, under Putnam Managements policies:  Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts.  All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts).  All trading must be effected through Putnams trading desks and normal queues and procedures must be followed (i.e., no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure).  Front running is strictly prohibited.  The funds Portfolio Manager(s) may not be guaranteed or specifically allocated any portion of a performance fee. As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. Potential conflicts of interest may also arise when the Portfolio Manager(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Managements investment professionals do not have the opportunity to invest in client accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish pilot or incubator funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the funds Portfolio Manager(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Manager(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Managements policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation  neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Managements daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings). A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Manager(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Managements trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to seek to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold  for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Managements trade allocation policies generally provide that each days transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Managements opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic basis as part of Putnam Managements trade oversight procedures in an attempt to ensure fairness over time across accounts. Cross trades, in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay. Putnam Management and the funds Trustees have adopted compliance procedures that provide that any transactions between the fund and another Putnam-advised account are to be made at an independent current market price, as required by law. Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on another accounts objectives or other factors, the Portfolio Manager(s) may give advice and make decisions that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Manager(s) when one or more other accounts are selling the security (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. The funds Portfolio Manager(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. (a)(3) Compensation of portfolio managers. Putnams goal for our products and investors is to deliver top quartile or better performance over a rolling 3-year period versus peers on a pre-tax basis. For this fund, the peer group Putnam compares fund performance against is its broad investment category as determined by Lipper Inc. and identified in the shareholder report included in Item 1. Each portfolio manager is assigned an industry competitive incentive compensation target for achieving this goal. The target is based in part on the type and amount of assets the individual manages. The target increases or decreases depending on whether the portfolio managers performance is higher or lower than the top quartile, subject to a maximum increase of 50%, for a portfolio manager who outperforms at least 90% of his or her peer group, and a maximum decrease of 100%, for a portfolio manager who outperforms less than 25% of his or her peer group. For example, the target of a portfolio manager who outperforms 50% of his or her peer group would decrease 50%. Investment performance of a portfolio manager is asset-weighted across the products he or she manages. Portfolio manager incentive compensation targets are also adjusted for company performance/economics. Actual incentive compensation may be greater or less than a portfolio managers target, as it takes into consideration team/group performance and qualitative performance factors. Incentive compensation includes a cash bonus and may also include grants of restricted stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. (a)(4) Fund ownership. The following table shows the dollar ranges of shares of the fund owned by the professionals listed above at the end of the funds last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. * Assets in the fund $1 $10,001 $50,001 $100,001 $500,001 $1,000,001 Year $0 $10,000 $50,000 $100,000 $500,000 $1,000,000 and over D. William Kohli 2009 * Portfolio Leader Michael Atkin 2009 * Portfolio Member Rob Bloemker 2009 * Portfolio Member Kevin Murphy 2009 * Portfolio Member Paul Scanlon 2009 * Portfolio Member (b) Not applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number Number (or of Shares Approximate Purchased Dollar Value) as Part of Shares of Publicly that May Yet Be Total Number Average Announced Purchased of Shares Price Paid Plans or under the Plans Period Purchased per Share Programs* or Programs** October 1 - October 7, 2008 - - - 5,747,748 October 8 - October 31, 2008 1,990,091 $4.95 1,990,091 4,673,960 November 1 - November 30, 2008 165,037 $3.86 165,037 4,508,923 December 1 - December 31, 2008 57,228 $4.04 57,228 4,451,695 January 1 - January 31, 2009 - - - 4,451,695 February 1 - February 28, 2009 - - - 4,451,695 March 1 - March 31, 2009 - - - 4,451,695 April 1 - April 30, 2009 - - - 4,451,695 May 1 - May 31, 2009 - - - 4,451,695 June 1 - June 30, 2009 - - - 4,451,695 July 1 - July 31, 2009 - - - 4,451,695 August 1 - August 31, 2009 - - - 4,451,695 September 1 - September 30, 2009 - - - 4,451,695 * In October 2005, the Board of Trustees of the Putnam Funds initiated the closed-end fund share repurchase program, which, as subsequently amended, authorized the repurchase of up to 10% of the fund's outstanding common shares over the two-years ending October 5, 2007. The Trustees subsequently renewed the program on three occasions, to permit the repurchase of an additional 10% of the fund's outstanding common shares over each of the twelve-month periods beginning on October 8, 2007, October 8, 2008 and October 8, 2009. The October 8, 2008 - October 7, 2009 program, which was announced in September 2008, allowed repurchases up to a total of 6, 664,051 shares of the fund. The October 8, 2009 - October 7, 2010 program, which was announced in September 2009, allows repurchases up to a total of 6,456,512 shares of the fund. ** Information prior to October 7, 2008 is based on the total number of shares eligible for repurchase under the program, as amended through September 2007. Information from October 8, 2008 forward is based on the total number of shares eligible for repurchase under the program, as amended through September 2008. Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Master Intermediate Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 25, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 25, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 25, 2009
